Case 19-80064-TLS             Doc 27       Filed 01/16/19 Entered 01/16/19 10:23:33                      Desc Main
                                          Document      Page 1 of 80


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-[____] (___)
                                                                         )
                           Debtors.                                      ) (Joint Administration Requested)
                                                                         )

                    DEBTORS’ MOTION FOR ENTRY OF ORDERS
       (I) ESTABLISHING BIDDING PROCEDURES FOR THE PHARMACY ASSETS,
    (II) APPROVING THE TRANSACTIONS, AND (III) GRANTING RELATED RELIEF2

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully state

as follows in support of this motion (this “Motion”). The Debtors submit the Declaration of

Stephen Spencer in Support of the Debtors’ Motion for Entry of Orders (I) Establishing Bidding

Procedures for the Pharmacy Assets (II) Approving the Transactions, and (III) Granting Related

Relief (the “Spencer Declaration”), filed contemporaneously herewith, in support of this motion

(this “Motion”).




1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2    The Debtors also filed the Debtors’ Motion for Entry of an Order (I) Establishing the Bidding Procedures for the
     Plan Sponsors and (II) Granting Related Relief (the “Plan Sponsors Bidding Procedures”) concurrently herewith.
     The Plan Sponsors Bidding Procedures seeks to establish bidding procedures with respect to plan sponsors,
     whereas this motion seeks to establish bidding procedures for the Debtors’ pharmacy-related assets. As such, the
     relief sought in each motion does not overlap.
Case 19-80064-TLS        Doc 27       Filed 01/16/19 Entered 01/16/19 10:23:33         Desc Main
                                     Document      Page 2 of 80


                                           Introduction

       1.      The Debtors’ circumstances mirror those of the retail industry in general. In recent

years, numerous retailers have filed for chapter 11 protection, including Toys “R” Us, Payless,

Gordmans Stores, HHGregg, The Limited, BCBG Max Azria, American Apparel, and

RadioShack. In addition, numerous retail companies operating pharmacies have also filed for

bankruptcy, including Kmart and Family Pharmacy. It is likely that other retailers may commence

chapter 11 cases in the near term.

       2.      With the continued distress of the retail industry, the Debtors expect continued

weakness in their sales for the foreseeable future. Due to this sales risk, the Debtors seek to

accelerate the process for a potential sale disposition of certain of their Pharmacy Assets (as

defined herein). To that end, the Debtors have commenced these chapter 11 cases to facilitate a

timely and efficient process that will monetize the Debtors’ assets and maximize the value of the

Debtors’ estates.

                                      The Marketing Process

       3.      Since beginning the marketing process in June 2018, the Debtors have diligently

worked with their financial advisors to develop and explore several strategic alternatives to

maximize value for the Debtors’ Pharmacy Assets. The Bidding Procedures represent the final

stage of a thorough and effective marketing process conducted by Houlihan Lokey, Inc.

(“Houlihan Lokey”) the Debtors, and the Debtors’ other advisors over the course of nearly six

months. The process was designed to solicit bids for the Debtors’ Pharmacy Assets and obtain the

greatest proceeds to maximize the value for the Debtors’ stakeholders. Spencer Decl. ¶ 7.

       4.      In addition, to complement the extensive efforts by Houlihan Lokey, the Debtors

have worked with Independent Pharmacy Cooperative (“IPC”)—the nation’s largest group

purchasing organization for independent pharmacies—and other independent brokers to further


                                                2
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                  Document      Page 3 of 80


market the Pharmacy Assets in an effort to reach the broadest group of interested buyers. Through

this process the Debtors were also able to execute purchase agreements for six pharmacy locations

independent of Houlihan Lokey’s marketing process.

       5.      As part of the marketing process, the Debtors and their advisors contacted a total

of 19 strategic buyers, which included national pharmacies, pharmacy cooperatives, pharmacy

wholesalers, and regional pharmacies. Of these, approximately 12 parties executed non-disclosure

agreements with the Debtors and began conducting due diligence. Spencer Decl. ¶ 8.

       6.      By mid-September 2018—the deadline for interested parties to submit bids during

the initial stage of the marketing process—the Debtors received eight bids for varying subsets of

the Debtors’ Pharmacy Assets. Houlihan Lokey and the Debtors conducted multiple rounds of

negotiations with the bidders and provided detailed analyses of the value of the Pharmacy Assets

at each location. Spencer Decl. ¶ 9.

       7.      Having begun the process with approximately 234 pharmacy locations, following

these negotiations, the Debtors and Houlihan Lokey identified 134 locations with attractive bids

from 6 parties for the purchase of the Pharmacy Assets. Of these 134 locations, the Debtors were

able to execute and close agreements for 82 of the locations. The closing of the sales for the

Pharmacy Assets at these 82 locations resulted in approximately $119 million in proceeds.

Spencer Decl. ¶ 10. Subsequent to the sale of the Pharmacy Assets at certain locations, the Debtors

announced the closure of the main store at some of the locations.

       8.      In addition to the marketing process, which was a robust process to identify the

bidders that would offer the best possible price for the Pharmacy Assets, the Debtors have also

proposed these Bidding Procedures in connection with the process to sell, liquidate, or otherwise

cause the disposition of the Debtors’ Pharmacy Assets of the remaining 146 locations. To preserve




                                                3
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                  Document      Page 4 of 80


this value—and to offer the Debtors a chance to increase the ultimate value provided by the

monetization and disposition of their assets—the proposed Bidding Procedures should be

approved. Spencer Decl. ¶ 11.

       9.      The Pharmacy Assets that remain to be sold consist of two main categories: the

Pharmacy Inventory and the Pharmacy Files (both as defined herein). Specifically with respect to

the Pharmacy Files, the value of the Pharmacy Files in an asset sale can dramatically decrease with

the passage of time. The Debtors’ bankruptcy filing and this motion will accelerate a need to

sell the Pharmacy Assets as quickly as possible. Spencer Decl. ¶ 12.

       10.     The proposed Bidding Procedures provide the Debtors with a cost-effective

mechanism to realize value for the Debtors’ Pharmacy Assets. Thus, to maximize the value to be

received in the sale of these Pharmacy Assets, the proposed Bidding Procedures should be

approved.

                                Need for Expedited Sale Process

       11.     As described more fully herein and in the Spencer Declaration, there is an absolute

need to have the sale process on an accelerated timeline for several reasons.

       12.     First, the Pharmacy Assets are the quintessential “melting ice cube,” where the

value of such assets is decreasing by each day.

       13.     Second, certain of the Debtors’ inventory suppliers, including McKesson

Corporation (“McKesson”), have stopped supplying inventory to the Debtors, making it

imperative that Debtors can continue to service their existing customers while completing the

final stages of the marketing and sale process for the Pharmacy Assets.

       14.     Third, no party will be prejudiced by the bidding process described herein because

Wells Fargo Bank, N.A., (“Wells Fargo”), in its capacity as administrative agent under the Third




                                                  4
Case 19-80064-TLS         Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                    Document      Page 5 of 80


Amended and Restated Loan and Security Agreement (the “Credit Agreement”) (other than with

respect to the Term Loan B-1, as defined in such agreement), which acts as agent for the parties

that have lent money to the Debtors and for which the Pharmacy Assets serve as collateral, supports

the proposed sale process outlined in this Motion.

           15.   Fourth, pursuant to the debtor-in-possession financing facility (the “DIP Facility”),

the agreements governing such DIP Facility (the “DIP Credit Agreement”) and the proposed order

approving such DIP Facility (such interim and final orders, when entered, the “Interim DIP Order,”

the “Final DIP Order”, and collectively, the “DIP Orders”), the Debtors must satisfy certain

milestones with respect to the Pharmacy Assets, including conducting an auction on or before the

tenth day following the Petition Date, among other milestones. Access to the DIP Facility is

critical to the Debtors’ ability to operate throughout these chapter 11 cases. Failure to adhere to

the milestones included in the DIP Orders would have severe consequences and threaten the

Debtors ability to continue along the best path for the Debtors and maximize the value of their

estates.

           16.   These reasons, in addition to the other reasons articulated in this Motion and the

Spencer Declaration, demonstrate that the Bidding Procedures represent the best option for

maximizing the value for the Debtors’ estates and offer the best chance for the Debtors to

reorganize. Such reorganization will preserve jobs of the Debtors’ hard-working employees and

is in the interests of all the Debtors’ stakeholders.

                                          Relief Requested

           17.   By this Motion, the Debtors respectfully seek: (a) entry of an order (the “Bidding

Procedures Order”) (i) establishing the bidding procedures hereto as Exhibit A (the “Bidding

Procedures”), by which the Debtors will solicit and select the highest or otherwise best offer(s) for




                                                   5
Case 19-80064-TLS        Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                    Document      Page 6 of 80


the sale(s), liquidation(s), or other disposition(s) (such sale(s), liquidation(s), or other

disposition(s), the “Transaction(s)”) of the Debtors’ stock of prescription pharmaceutical

inventory located in the prescription pharmacies in the Debtors’ stores (the “Pharmacy Inventory”)

and/or the prescription files and records, pharmacy customer lists and patient profiles (the

“Pharmacy Files,” together with the Pharmacy Inventory, the “Pharmacy Assets”) located at, and

for customers serviced from, such prescription pharmacies (the “Pharmacies”); (ii) approving the

form and manner of notice with respect to certain procedures, schedules, and agreements described

herein and attached hereto as Exhibit B (the “Transaction Notice”); (iii) scheduling a final hearing

(the “Transaction Hearing”) to approve the Transactions; (iv) approving the form agreements

attached to the Bidding Procedures; and (v) approving procedures for selling certain Pharmacy

Assets in the ordinary course; (b) following the Transaction Hearing, entry of an order (the

“Transaction Order”) authorizing the sale(s), liquidation(s), or other disposition(s) of the Debtors’

Pharmacy Assets free and clear of liens, claims, interests, and encumbrances (collectively, the

“Interests”) with any such Interests to attach to the proceeds thereof with the same validity and

priority (under the Bankruptcy Code) as such Interests had immediately prior to the consummation

of the Transactions; and (c) granting related relief.

       18.     Finally, the Debtors respectfully request leave to submit proposed orders for the

Court’s consideration to grant the relief requested herein.

                                      Jurisdiction and Venue

       19.     The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to




                                                  6
Case 19-80064-TLS         Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                    Document      Page 7 of 80


the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       20.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       21.       The bases for the relief requested herein are sections 105, 363, 503, and 507 of the

Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, and Rule 6004-1 of the Local Bankruptcy

Rules for the United States Bankruptcy Court for the District of Nebraska (the “Local Rules”).

                                            Background

I.     General Background.

       22.       The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as the operation of pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

       23.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.




                                                  7
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                  Document      Page 8 of 80


       24.     A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

II.    The Proposed Form APA and Contemplated Transaction.

       25.     As noted above, the Debtors have taken substantial steps to market their Pharmacy

Assets. The Debtors will continue to pursue the highest or otherwise best bid possible for their

Pharmacy Assets pursuant to the Bidding Procedures. The Debtors respectfully request that the

Court approve the following proposed general timeline:


                      Action                                       Deadline

        Bid Deadline                        January 21, 2019 at 4:00 p.m. (prevailing Central
                                            Time) as the deadline by which bids for the Pharmacy
                                            Assets (as well as all other documentation required
                                            under the Bidding Procedures for Potential Bidders
                                            (as defined in the Bidding Procedures)) must be
                                            actually received (the “Bid Deadline”).
        Auction                             January 23, 2019 at 9:00 a.m. (prevailing Central
                                            Time) at the offices of Kirkland & Ellis LLP, located
                                            at 300 North LaSalle, Chicago, Illinois 60654, (or at
                                            any other location as the Debtors may hereafter
                                            designate on proper notice).
        Transaction Objection Deadline      January 25, 2019 at 4:00 p.m. (prevailing Central
                                            Time) as the deadline to object to the Transaction.
        Reply Deadline                      January 28, 2019 at 1:00 p.m. (prevailing Central
                                            Time) as the deadline to reply to the Transaction
                                            Objections, either in writing or in open court at the
                                            Transaction Hearing.
        Transaction Hearing                 January 28, 2019 at 1:00 p.m. (prevailing Central
                                            Time), or as soon as the Court’s schedule permits.

       26.         The Debtors believe that this timeline maximizes the prospect of receiving

offers that would benefit, without unduly prejudicing, the Debtors’ estates. To further ensure that

the Debtors’ proposed Auction maximizes value for the benefit of the Debtors’ estates, the Debtors


                                                8
Case 19-80064-TLS               Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33                      Desc Main
                                           Document      Page 9 of 80


will use the time following entry of an order approving this motion to continue to actively market

their Pharmacy Assets in an attempt to solicit higher or otherwise better bids. The Debtors believe

the relief requested by this motion is in the best interests of all the Debtors’ stakeholders and

therefore should be approved.

III.       The Bidding Procedures and the Bidding Procedures Order.

           27.           The Debtors have developed the Bidding Procedures to solicit, receive, and

evaluate potential bids in a fair and accessible manner at the final stage of their marketing process.

These procedures are accessible to all potential bidders and the process offers all interested parties,

to the extent they have complied with the procedures, detailed information on the Pharmacy

Assets, such information is made available in dedicated electronic data room.

           28.           The Bidding Procedures are designed to maximize value for the Debtors’

estates, while ensuring an orderly and efficient conclusion to the Debtors’ months-long marketing

process. The Bidding Procedures describe, among other things: (a) the procedures for interested

parties to access due diligence materials, submit bids, and become qualified to participate in the

Auction; (b) the time, place, and process of any Auction; (c) the selection and approval of the

ultimately successful bidder; and (d) the deadlines with respect to the foregoing.

           29.           The Debtors believe that the Bidding Procedures provide for a conclusion of

the Debtors’ marketing process that will maximize the value of their Pharmacy Assets and

encourage robust participation in the bid process from all potential bidders.

           A.       The Bidding Procedures.

           30.           The following describes the key points of the Bidding Procedures:3



3      This summary is qualified in its entirety by the Bidding Procedures attached hereto as Exhibit A. All capitalized
       terms that are used in this summary but not otherwise defined herein shall have the meanings ascribed to them in
       the Bidding Procedures. To the extent there are any conflicts between this summary and the Bidding Procedures,


                                                            9
Case 19-80064-TLS          Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                      Document     Page 10 of 80


                    (a)      Qualified Bidders: Only a Qualified Bidder may participate in and
                             make subsequent Bids at the Auction. The Debtors shall have the sole
                             right to determine, in the exercise of their reasonable business judgment,
                             whether a bidder is a Qualified Bidder. A Qualified Bidder must
                             (among other requirements set forth in the Bidding Procedures)
                             (i) deliver to the Debtors by the Bid Deadline an irrevocable, good faith,
                             and bona fide offer (a “Bid”) to purchase all or a portion of the
                             Pharmacy Assets that is a Qualified Bid pursuant to the Bidding
                             Procedures; (ii) demonstrate the financial wherewithal to enter into the
                             proposed transaction to the satisfaction of the Debtors; and (iii) provide,
                             at the Debtors request, adequate assurance of future performance, which
                             may include, without limitation, information regarding the Qualified
                             Bidders’ financial condition such as tax returns, current financial
                             statements, or bank accounts. Bidding Procedures ⁋ D.

                    (b)      Qualified Bids: No bid will be a Qualified Bid unless it is made by a
                             Qualified Bidder. Bidding Procedures ⁋ D.

                    (c)      Bids for Individual Assets or Combinations of Assets: A Qualified
                             Bid must detail which of the Pharmacy Assets up for sale the Qualified
                             Bidder proposes to purchase. The Bidding Procedures contemplate that
                             a single bidder or group of bidders may purchase all or a portion of the
                             Pharmacy Assets. If a bidder or group of bidders submits an offer for a
                             combination of pharmacy assets, such bidder or group of bidders must
                             indicate (i) if it would be willing to purchase any of such assets if not
                             sold as a group and, if so, (ii) a schedule indicating the Bid as to any
                             individual or sub-group of assets that such bidder would purchase.
                             Bidding Procedures ⁋ D(i)(b).

                    (d)      Pharmacy Asset Lots: The Debtors reserve the right to determine
                             whether to auction any assets as Lots or individually, and the Debtors
                             reserve the right to change the Lots before or at the Auction. Bidding
                             Procedures ⁋ G(iii).

                    (e)      Proposed Consummation Date: A Qualified Bid must provide in the
                             Bidder APA the bidder’s proposed dates on which it prefers to
                             consummate the transactions for each Pharmacy as contemplated by the
                             Bidder APA; provided, however, that such proposed date shall be no
                             earlier than one (1) business day after the conclusion of the Transaction
                             Hearing and no later than fifteen (15) business days after the conclusion
                             of the Auction; provided, further, that bidder acknowledges that the
                             Debtors have the right to determine the dates on which to consummate
                             the transactions for each Pharmacy. Bidding Procedures ⁋ D(i)(f).



   the terms of the Bidding Procedures shall govern.



                                                       10
Case 19-80064-TLS    Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                              Document     Page 11 of 80


             (f)      Deposit: No later than January 22, 2019, at 4:00 p.m. (prevailing
                      Central Time), a Qualified Bidder shall tender an earnest money deposit
                      of 10.0% of the proposed purchase price for the Pharmacy Assets
                      attributable to the Pharmacy Files proposed to be purchased by cashier’s
                      or certified check or wire transfer of immediately available funds, which
                      deposit shall be held in a separate account for the benefit of the Debtors
                      in accordance with the terms of the Bidder APA.
                      Bidding Procedures ⁋ D(iii).

              (g)     Markup of Applicable Agreement: A Qualified Bid must include an
                      executed form of the purchase, assignment, or termination agreement,
                      as applicable, that may not deviate substantially from the terms of the
                      applicable form purchase agreement attached as Exhibit 2 to the
                      Bidding Procedures as well as a “redline” to the form purchase
                      agreement. Bidding Procedures ⁋ D(i)(a)–(b).

              (h)     Due Diligence: Any Potential Bidder may request diligence from the
                      Debtors, and the Debtors may grant or deny any such request that they
                      deem to be unreasonable. A Potential Bidder must deliver an executed
                      confidentiality agreement and proof of its financial capacity to close a
                      proposed Transaction in order to receive due diligence information and
                      additional non-public information. Bidding Procedures ⁋ B.

              (i)     No Contingencies: A Qualified Bid must contain no contingencies to
                      the validity, effectiveness, and/or binding nature of the bid, including,
                      without limitation, contingencies for due diligence and inspection or
                      financing of any kind. Bidding Procedures ⁋ D(i)(e).

              (j)     Irrevocability: A Qualified Bid, if determined to be the Successful Bid
                      or Backup Bid, will be irrevocable for a period of fifteen (15) business
                      days after the conclusion of the Auction. Bidding Procedures ⁋ D(i)(h).

              (k)     As-Is, Where-Is: All bidders must acknowledge and agree that upon
                      closing the Debtors shall sell and transfer the assets to the Successful
                      Bidder, and the Successful Bidder shall accept the assets “AS IS,
                      WHERE IS, WITH ALL FAULTS.” Bidding Procedures ⁋ M.

              (l)     Initial Overbid: Any Qualified Bidder may submit successive bids in
                      minimum increments, which will be determined by the Debtors at each
                      Auction depending on the total dollar value of the Pharmacy Assets
                      being sold at the Auction. The minimum increments, which will be
                      determined by the Debtors at each Auction, will equal 5% (or more) of
                      the total dollar value of the Pharmacy Assets being sold in the Lot.
                      Bidding Procedures ⁋ G(iv)(c).

               (m)    Closing: The closing of the sale of the Pharmacy Assets will occur in
                      accordance with the terms of the Successful Bidder Sale Documents or


                                            11
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                   Document     Page 12 of 80


                           the purchase agreement of the entity otherwise authorized by the Court
                           to purchase the Pharmacy Assets, as applicable. Bidding Procedures ⁋ I.

       31.     Importantly, the Bidding Procedures recognize the Debtors’ fiduciary obligations

to maximize their assets’ value, and, as such, do not impair the Debtors’ ability to consider all

potential Bids, and, as noted, preserve the Debtors’ right to modify the Bidding Procedures as

necessary or appropriate to maximize value for the Debtors’ estates.

IV.    Notice Procedures.

       32.     The Debtors propose the following notice procedures to be implemented in

connection with the Bidding Procedures process.

       A.      Notice of Transaction, Auction, and Transaction Hearing.

       33.     As soon as reasonably practicable after the entry of the Bidding Procedures Order,

the Debtors shall serve the Transaction Notice, substantially in the form attached hereto as Exhibit

B, the Form APA, and the proposed Bidding Procedures Order, to the extent such documents have

not already been provided, by first-class mail or, for those parties who have consented to receive

notice by the Electronic Case Files (“ECF”) system, by ECF, upon (a) all entities reasonably

known to have expressed an interest in a transaction with respect to all or part of the Pharmacy

Assets within the past six months; (b) all entities known to have or to have asserted any lien, claim,

interest, or encumbrance in or upon any of the Pharmacy Assets; and (c) the Office of the United

States Trustee for the District of Nebraska (the “U.S. Trustee”).

       34.     In addition, as soon as reasonably practicable after the entry of the Bidding

Procedures Order, the Debtors shall serve the Transaction Notice by first-class mail, postage

prepaid or, for those parties who have consented to receive notice by the ECF system, by ECF,

upon (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the agents under the Debtors’



                                                  12
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 13 of 80


prepetition asset-based facility; (d) the agents under the proposed DIP Facility; (e) the agents under

the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service; (g) the United States

Securities and Exchange Commission; (h) the office of the attorneys general for the states in which

the Debtors operate; (i) the United States Attorney’s Office for the District of Nebraska; and (j) any

party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors request that such

notice be deemed sufficient and proper notice of the Transaction with respect to known interested

parties.

           B.    Date, Time, and Place of Auction.

           35.   The Auction will be conducted on January 23, 2019 at 9:00 a.m. (prevailing Central

Time) at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago, Illinois

60654.

           C.    Notice of Successful Bidder and Backup Bidders.

           36.   As soon as reasonably practicable after the conclusion of the Auction, the Debtors

shall file on the docket, but not serve, a notice identifying the Successful Bidder (the “Post-Auction

Notice”), substantially in the form attached hereto as Exhibit C.

           D.    Date, Time, and Place of Transaction Hearing.

           37.   The Debtors request that the Court hold the Transaction Hearing on January 28,

2019, at 1:00 p.m. (prevailing Central Time), or as the Court’s schedule permits.             At the

Transaction Hearing, the Debtors will seek Court approval of the Successful Bid and the Backup

Bids, as applicable. The Transaction Hearing shall be an evidentiary hearing on matters relating

to the Transaction and there will be no further bidding at the Transaction Hearing. In the event

that a Successful Bidder cannot or refuses to consummate the Transaction, the Debtors may, in

accordance with the Bidding Procedures, designate the relevant Backup Bid to be the new

Successful Bid and the Backup Bidder to be the new Successful Bidder, and the Debtors shall be


                                                 13
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 14 of 80


authorized, but not required, to consummate the Transaction with the Backup Bidder without

further order of the Court.

       E.      Objection Deadline.

       38.     As proposed, any and all objections, if any, to the Transaction (a “Transaction

Objection”) must be filed by January 25, 2019 at 4:00 p.m. (prevailing Central Time) (the

“Transaction Objection Deadline”) and served on (a) the Debtors, Specialty Retail Shops Holding

Corp., 700 Pilgrim Way, Green Bay, Wisconsin 54304, Attn: Russell Steinhorst, Chief Executive

Officer; (b) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago,

Illinois 60654, Attn: Travis Bayer, Esq.; Kirkland & Ellis LLP, 601 Lexington Avenue, New

York, New York 10022, Attn: Steven Serajeddini, Esq. and Daniel Rudewicz, Esq.; (c) proposed

co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq.; (d) the Office of the United States Trustee for the

District of Nebraska, 111 South 18th Plaza, #1125, Omaha, Nebraska 68102, Attn: Jerry Jensen,

Esq.; (e) counsel to Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New

York 10169, Attn: Chad Simon, Esq.; and (f) counsel to the official committee of unsecured

creditors (if appointed) appointed in these chapter 11 cases. Any party failing to timely file a

Transaction Objection will be forever barred from objecting and will be deemed to have consented

to the Transaction, including the transfer of the Debtors’ right, title and interest in, to, and under

the Pharmacy Assets free and clear of any and all liens, claims, interests, and encumbrances in

accordance with the relative definitive agreements for the Transaction(s).

       F.      Procedures for Ordinary Course Sales.

       39.     If the Debtors determine that selling a single location in the ordinary course of

business would maximize the value of a particular Pharmacy Asset being sold, or if the Debtors

determine that holding an Auction with respect to a particular Pharmacy Asset would not result in


                                                 14
Case 19-80064-TLS            Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33                        Desc Main
                                        Document     Page 15 of 80


the highest or otherwise best offer for such asset, or if the Debtors receive no bids on certain

Pharmacy Assets prior to the close of the Auction, or if the Debtors determine that the highest or

otherwise best bid at the Auction will not, in the Debtors’ business judgment, maximize the value

of a particular Pharmacy Asset being sold, the Debtors shall follow the following procedures (the

“Non-Auction Transaction Procedures”)4 to sell such Pharmacy Assets (the “Non-Auction

Pharmacy Assets”).

                 (a)       With regard to sales or transfers of Non-Auction Pharmacy Assets in any
                           individual transaction or series of related transactions to a single buyer or
                           group of related buyers with a sale price5 less than or equal to $10,000,000:

                           (i)      subject to the procedures set forth herein, the Debtors are authorized
                                    to consummate such transaction(s) without further order of the
                                    Court if the Debtors determine in the reasonable exercise of their
                                    business judgment that such sales or transfers are in the best interests
                                    of their estates and the sale price is higher or otherwise better than
                                    any bid received at the Auction, if applicable;

                           (ii)     subject to the Transaction Order and any conditions therein, any
                                    such Transactions shall be deemed final and fully authorized by the
                                    Court and free and clear of liens, with such liens attaching only to
                                    the sale proceeds with the same validity, extent, and priority as
                                    immediately prior to the sale or transfer;

                           (iii)    the Debtors shall cause, as soon as reasonably practicable, a notice
                                    of such transaction (a “Non-Auction Transaction Notice”) to be filed
                                    with the Court and served on: (a) the office of the U.S. Trustee for
                                    the District of Nebraska; (b) the holders of the 30 largest unsecured
                                    claims against the Debtors (on a consolidated basis); (c) the agents
                                    under the Debtors’ prepetition asset-based facility; (d) the agents
                                    under the proposed DIP Facility; (e) the agents under the Debtors’
                                    prepetition term loan facility; (f) the Internal Revenue Service; (g)
                                    the United States Securities and Exchange Commission; (h) the

4   The Debtors are currently party to certain executed agreements to sell the assets of 5 Pharmacies (the “Prepetition
    Pharmacies”) that will close postpetition. The Debtors submit that because the agreements for the Prepetition
    Pharmacies were executed prepetition, but that the final steps required for closing such transactions are expected
    to occur in the first few days following the Petition Date, such Prepetition Pharmacies are not included in the
    Non-Auction Pharmacy Assets.
5   For purposes of these Non-Auction Transaction Procedures, “sale price” shall refer to the bidder’s proposed
    purchase price as agreed to by the Debtors.



                                                         15
Case 19-80064-TLS           Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33                    Desc Main
                                      Document     Page 16 of 80


                                  office of the attorneys general for the states in which the Debtors
                                  operate; (i) the United States Attorney’s Office for the District of
                                  Nebraska; and (j) any party that has requested notice pursuant to
                                  Bankruptcy Rule 2002.; and (l) any Qualified Bidder who placed a
                                  bid on such property at the Auction, (collectively, the “Non-Auction
                                  Transaction Notice Parties”);

                         (iv)     the content of the Non-Auction Transaction Notice shall consist of:
                                  (a) an identification of the Non-Auction Pharmacy Assets being sold
                                  or transferred; (b) an identification of the purchaser of the Pharmacy
                                  Assets; (c) the purchase price to be paid for the Non-Auction
                                  Pharmacy Assets; (d) the marketing or transaction process,
                                  including any commissions to be paid to third parties, used to sell
                                  the assets; and (e) the significant terms of the sale or transfer
                                  agreement6;

                         (v)      if, within fourteen (14) days after receipt of such Non-Auction
                                  Transaction Notice by any of the Non-Auction Transaction Parties
                                  (or such additional time period as may be agreed to by the Debtors),
                                  (a) no written objections are filed with the Court, and (b) the Debtors
                                  do not receive any competing bids for any of the Non-Auction
                                  Pharmacy Assets being sold (a “Competing Bid”), the Debtors are
                                  authorized to immediately consummate such sale or transfer;

                         (vi)     if any Non-Auction Transaction Party files a written objection to any
                                  such sale or transfer with the Court within 14 days (or such
                                  additional time period as may be agreed to by the Debtors) after
                                  receipt of such Non-Auction Transaction Notice, the applicable
                                  Non-Auction Pharmacy Asset shall only be sold or transferred upon
                                  either (a) the consensual resolution of the objection by the parties or
                                  (b) further order of the Court after notice and a hearing; and

                         (vii)    if the Debtors receive a Competing Bid, the Debtors will evaluate
                                  such Competing Bid, in consultation with the Consultation Parties,
                                  and hold an Auction between only the initial purchaser and the
                                  competing bidder to determine the higher or otherwise better bid.
                                  The Debtors shall be authorized to enter into a transaction agreement
                                  with the successful bidder at the Auction without further order of
                                  this Court.

                (b)      These Non-Auction Transaction Procedures shall not apply to any sale or
                         transfer to an insider, committee member, or lender of the Debtors.



6   A copy of the definitive agreement for the applicable Non-Auction Pharmacy Assets shall be provided promptly
    to any Non-Auction Transaction Notice Parties upon request.



                                                      16
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33                Desc Main
                                   Document     Page 17 of 80


                                           Basis for Relief

I.      The Bidding Procedures Are Fair, Designed to Maximize the Value Received for the
        Pharmacy Assets, and Consistent with the Debtors’ Reasonable Business Judgment.

        40.     Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in disposing of an estate’s assets. See, e.g., In

re Trilogy Dev. Co., LLC, 2010 Bankr. LEXIS 5636, at *3–4 (Bankr. W.D. Mo. 2010) (holding

that section 363 of the Bankruptcy Code permits the debtor to sell its assets if a sound business

purpose exists); In re Channel One Commc’ns, Inc., 117 BR 493 (Bankr. E.D. Mo. 1990) (same);

In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession

can sell property of the estate . . . if he has an ‘articulated business justification.’”) (internal

citations omitted); see also In re Farmland Indus., Inc., 294 B.R 855, 881 (Bankr. W.D. Mo. 2003)

(holding that courts are reluctant to interfere with corporate decisions unless “it is made clear that

those decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach of the officers’ and

directors’ fiduciary duty to the corporation, are made on the basis of inadequate information or

study, are made in bad faith, or are in violation of the Bankruptcy Code”); In re Integrated Res.,

Inc., 147 B.R. 650, 656–57 (S.D.N.Y. 1992) (noting that bidding procedures that have been

negotiated by a trustee are to be reviewed according to the deferential “business judgment”

standard, under which such procedures and arrangements are “presumptively valid”).

        41.     The paramount goal in any proposed disposition of property of the estate is to

maximize the proceeds received by the estate. See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D.

Pa. 1998) (“The purpose of procedural bidding orders is to facilitate an open and fair public sale

designed to maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65

(8th Cir. 1997) (noting that in bankruptcy sales “a primary objective of the Code [is] to enhance

the value of the estate at hand”); In re Integrated Res., Inc., 147 B.R. at 659 (“[I]t is a well-



                                                  17
Case 19-80064-TLS         Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                    Document     Page 18 of 80


established principle of bankruptcy law that the objective of the bankruptcy rules and the trustee’s

duty with respect to such sales is to obtain the highest price or greatest overall benefit possible for

the estate.”) (internal citations omitted).

        42.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., In re Integrated

Res., Inc., 147 B.R. at 659 (noting that bidding procedures “are important tools to encourage

bidding and to maximize the value of the debtor’s assets”); In re Fin. News Network, Inc., 126

B.R. 152, 156 (Bankr. S.D.N.Y. 1991) (“[C]ourt-imposed rules for the disposition of assets . . .

[should] provide an adequate basis for comparison of offers, and [should] provide for a fair and

efficient resolution of bankrupt estates.”).

        43.     The Debtors believe that the Bidding Procedures will promote active bidding from

interested parties and will elicit the highest or otherwise best offer available for the Pharmacy

Assets. The Bidding Procedures will allow the Debtors to conduct the Transaction in a controlled,

fair, and open fashion that will encourage participation by financially capable bidders who will

offer the best package for the Pharmacy Assets and who can demonstrate the ability to close the

Transaction. In particular, the Bidding Procedures contemplate an open auction process with

minimum barriers to entry and provide potential bidding parties with sufficient time to perform

due diligence and acquire the information necessary to submit a timely and well-informed bid.

        44.     At the same time, the Bidding Procedures provide the Debtors with a robust, final

opportunity to consider competing bids and select the highest or otherwise best offer related to the

Transaction. As such, creditors of the Debtors’ estates can be assured that the consideration

obtained will be fair and reasonable and at or above market.




                                                  18
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 19 of 80


       45.     The Debtors submit that the Bidding Procedures will encourage competitive

bidding, are appropriate under the relevant standards governing auction proceedings and bidding

incentives in bankruptcy proceedings, and are consistent with other procedures previously

approved by this and other districts. See, e.g., In re Gordmans Stores, Inc., No. 17-80304 (TLS)

(Bankr. D. Neb. Mar. 22, 2017) (providing for similar bidding procedures as the present motion);

In re Skyline Manor, Inc., No. 14-80934 (TLS) (Bankr. D. Neb. Sept. 10, 2014) (same); In re

Brodkey Brothers, Inc., No. 13-80203 (TLS) (Bankr. D. Neb. Feb. 15, 2013) (same); In re

Professional Veterinary Products, Ltd, No. 10-82436 (TLS) (Bankr. D. Neb. Aug. 26, 2010)

(same); In re Sportsstuff, Inc., No. 07-82643 (TLS) (Bankr. D. Neb. Jan. 22, 2010) (same).

       46.     Accordingly, for all of the foregoing reasons, the Debtors believe that the Bidding

Procedures: (a) will encourage robust bidding for the Pharmacy Assets; (b) are consistent with

other procedures previously approved by courts in this district; and (c) are appropriate under the

relevant standards governing auction proceedings and bidding incentives in bankruptcy

proceedings and should be approved.

II.    The Expedited Transaction Should Be Approved as an Exercise of Sound Business
       Judgment.

       47.     Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and

a hearing, may use, sell or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). A disposition of a debtor’s assets on an expedited basis should be

authorized pursuant to section 363 of the Bankruptcy Code if a sound business purpose exists for

the proposed transaction. See, e.g., In re George Walsh Chevrolet, Inc., 118 B.R. 99, 102 (Bankr.

E.D. Mo. 1990) (holding that if reasonable notice is given to all creditors and parties in interest, a

sound business purpose for the disposition exists, the disposition price is fair and reasonable, and

the sale does not unfairly benefit insiders or the prospective purchaser, then the requirements of



                                                 19
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                   Document     Page 20 of 80


section 363(b) of the Bankruptcy Code for seeking an expedited are satisfied); In re Channel One

Commc’ns, Inc., 117 B.R. 493, 496 (Bankr. E.D. Mo. 1990) (same); In re The Landing, 156 B.R.

246, 249 (Bankr. E.D. Mo. 1993) (same); In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 149 (3d

Cir. 1986) (same); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d

1063, 1070 (2d Cir. 1983) (same); In re Telesphere Commc’ns, Inc., 179 B.R. 544, 552 (Bankr.

N.D. Ill. 1999) (same).

       48.     Once the Debtors articulate a valid business justification, “[t]he business judgment

rule ‘is a presumption that in making the business decision the directors of a corporation acted on

an informed basis, in good faith, and in the honest belief that the action was in the best interests of

the company.’” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

see also In re Apex Oil Co., 92 B.R. 847, 869 (Bankr. E.D. Mo. 1988) (holding that section 363(b)

of the Bankruptcy Code is satisfied when using “sound business justifications” and, “absent a

showing of bad faith, the debtors entered into the disposition of substantially all of their assets”);

In re Filene’s Basement, LLC, 11-13511 (KJC), 2014 WL 1713416, at *12 (Bankr. D. Del. Apr.

29, 2014) (“If a valid business justification exists, then a strong presumption follows that the

agreement at issue was negotiated in good faith and is in the best interests of the estate . . . ”)

(citations omitted); In re Integrated Res., Inc., 147 B.R. at 656 (explaining that the business

judgment rule’s presumption that corporate directors “acted on informed basis, in good faith and

in the honest belief that action taken was in the best interests of the company”); In re Johns-

Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[A] presumption of

reasonableness attaches to a Debtor’s management decisions.”).




                                                  20
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 21 of 80


       A.      A Sound Business Purpose Exists for the Transaction.

       49.     As set forth above, the Debtors have a sound business justification for entering into

the disposition regarding all of the Pharmacy Assets. The Debtors believe the Transaction will

maximize the Pharmacy Assets’ value through a competitive marketing and auction process. As

described above, the value of the Debtors’ Pharmacy Assets, especially the Pharmacy Files, will

decline rapidly and lose value if not sold. Additionally, the Transaction will be subject to

competing bids, enhancing the Debtors’ ability to receive the highest, or otherwise best, value for

the Pharmacy Assets. Consequently, the ultimately successful bids, after being subject to a further

“market check” in the form of the Auction, will constitute, in the Debtors’ reasonable business

judgment, the highest or otherwise best offer for the Pharmacy Assets and will provide a greater

recovery for their estates than any known or practicably available alternative. See, e.g., In re Trans

World Airlines, Inc., No. 01-00056, 2001 WL 1820326, at *4 (Bankr. D. Del. 2001) (holding that

while a “section 363(b) sale transaction does not require an auction procedure . . . the auction

procedure has developed over the years as an effective means for producing an arm’s length fair

value transaction.”); see also In re Wintz Cos., 219 F.3d 807, 813 (8th Cir. 2000) (holding that an

auction procedure for the disposition of the debtor’s property can be structured to “maximize the

value of estate property”). Further, the Debtors are reserving their rights to not enter into a

Transaction for certain of the Pharmacy Assets if the Debtors believe in their reasonable business

judgment that entry into any such Sale will not maximize the value of the Pharmacy Assets being

considered.

       50.     Thus, the Debtors submit that the Successful Bidder’s Bid will constitute the

highest or otherwise best offer for the Pharmacy Assets and will provide a greater recovery for the

Debtors’ estates than would be provided by any other available alternative. As such, the Debtors’




                                                 21
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 22 of 80


determination to sell, liquidate, or enter into a disposition regarding the Pharmacy Assets through

an Auction process will be a valid and sound exercise of the Debtors’ business judgment. The

Debtors will submit evidence at the Transaction Hearing to support these conclusions. Therefore,

the Debtors request that the Court make a finding that the proposed Transaction is a proper exercise

of the Debtors’ business judgment and are rightly authorized.

       B.      The Sale Process Must Be Expedited to Maximize the Value of the Estates.

       51.     It is appropriate and necessary to expedite the sale process in order to maximize the

value of the Debtors’ estates, especially when assets are rapidly declining in value. See, e.g., In re

GSC, Inc., 453 B.R. 132, 165–66 (Bankr. S.D.N.Y. 2011) (holding that an expedited sale may be

justified if a good business opportunity presents itself that might soon disappear, and a good

business justification for sale includes instances where a purchaser who is providing funding to

the estate may walk away from the sale if the court does not approve sale expeditiously).

Specifically with respect to the Pharmacy Files, the value of the Pharmacy Files in an asset sale

can dramatically decrease substantially with the passage of a large period of time. Spencer Decl.

¶ 12. These types of assets warrant a quick sale process. See In re Gulf Coast Oil Corp., 404

B.R. 407, 423 (Bankr. S.D. Tex. 2009) (“Disposition of perishable assets is the archetype

justification for a § 363(b) sale. Similar to the need to sell ‘perishable assets’ is the need for a

quick sale to avoid adverse, but looming, market or business conditions.”).

       52.     As detailed more fully in certain of the Debtors’ other motions, certain of the

Debtors’ inventory suppliers, including McKesson, have stopped supplying inventory to the

Debtors. On December 30, 2018, McKesson sent a letter to the Debtors, pursuant to Section 2-

702 of the Uniform Commercial Code, demanding reclamation of the pharmaceutical supplies that

it had delivered over the prior 45 days. On January 4, 2019, McKesson filed a lawsuit in Brown




                                                 22
Case 19-80064-TLS             Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33         Desc Main
                                       Document     Page 23 of 80


County, Wisconsin requesting a temporary restraining order. While the Brown County Judge

denied the temporary restraining order, the Debtors anticipate that McKesson will continue to

assert to that it has a right of reclamation to the supplies under both Section 546 of the Bankruptcy

Code and Section 2-702 of the Uniform Commercial Code. See In re Quality Stores, Inc., 289

B.R. 324 (W.D. Mich. 2003) (“Reclamation provision of the Bankruptcy Code does not provide

any right of reclamation, but merely recognizes reclamation rights established by state law.”).

        53.      Because McKesson is no longer providing inventory to the Debtors, the Debtors

are facing the potential that prescription pharmaceuticals will run out of stock, after which they

will be unable to fulfill customer demands. While the Debtors have been mitigating this risk of

reduced inventory via other sources—including purchasing inventory on a pre-pay basis—if the

Debtors are not able to consummate the sales under the above timeline, the value of the Pharmacy

Assets will significantly diminish. Any delay in approval of the Bidding Procedures would likely

materially reduce the recoveries received from the sale of the Pharmacy Assets, to the detriment

of all parties in interest.

        54.      Additionally, within the last week, certain of the Debtors’ surety bond providers

gave the Debtors notice of their intention to possibly cancel certain surety agreements, that would

require all pharmacy sales to be completed within as little as 30 days. Accordingly the expedited

relief is vital to maximizing the value of the Debtors’ estates.

        C.       Adequate and Reasonable Notice of the Transaction Will Be Provided.

        55.      As described above, the Transaction Notice: (a) will be served in a manner that

provides adequate notice of the date, time, and location of the Transaction Hearing; (b) informs

parties in interest of the deadlines for objecting to the Transaction; and (c) otherwise includes all

information relevant to parties interested in or affected by the Transaction. Significantly, the form




                                                  23
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                   Document     Page 24 of 80


and manner of the Transaction Notice will have been approved by the Court pursuant to the

Bidding Procedures Order.

       D.      The Transaction and Purchase Prices Reflect a Fair Market Value
               Transaction.

       56.     It is well settled that when there is a court-approved auction process, a full and fair

price is presumed to have been obtained for the assets sold, as the best way to determine value is

exposure to the market. See Bank of Am. Nat’l Trust & Sav. Ass’n. v. 203 N. LaSalle St. P’ship,

526 U.S. 434, 457 (1999) (explaining that the “best way to determine value is exposure to a

market”); see also In re Wintz Cos., 219 F.3d 807, 813 (8th Cir. 2000) (holding that an auction

procedure for the disposition of the debtor’s property can be structured to “maximize the value of

estate property”). The process proposed in the Motion will allow the market to set a value for the

Pharmacy Assets.

       E.      The Transactions Are Proposed in Good Faith and Without Collusion, and
               Successful Bidder Is a Good-Faith Purchaser.

       57.     The Debtors request that the Court find that the Successful Bidder(s) will be entitled

to the benefits and protections provided by section 363(m) of the Bankruptcy Code in connection

with the Transaction.

       58.     Section 363(m) of the Bankruptcy Code provides in pertinent part:

               [t]he reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease or property does
               not affect the validity of a sale or lease under such authorization to
               an entity that purchased or leased such property in good faith,
               whether or not such entity knew of the pendency of the appeal,
               unless such authorization and such sale or lease were stayed pending
               appeal.

11 U.S.C. § 363(m).

       59.     Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the


                                                  24
Case 19-80064-TLS            Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33                       Desc Main
                                       Document     Page 25 of 80


purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

leased or purchased the Pharmacy Assets in “good faith.” While the Bankruptcy Code does not

define “good faith,” courts have held that a purchaser shows its good faith through the integrity of

its conduct during the course of the sale proceedings, finding that where there is a lack of such

integrity, a good-faith finding may not be made. See, e.g., In re Abbotts Dairies of Pa., Inc., 788

F.2d 143, 147 (3d Cir. 1986) (“Typically, the misconduct that would destroy a [buyer’s] good faith

status at a judicial sale involves fraud, collusion between the [proposed buyer] and other bidders

or the trustee, or an attempt to take grossly unfair advantage of other bidders.”); In re Paulson, 276

F.3d 389, 392 (8th Cir. 2002); In re Trism, Inc., 328 F.3d 1003, 1006 (8th Cir. 2003); In re Sasson

Jeans, Inc., 90 B.R. 608, 610 (S.D.N.Y. 1988). The Debtors submit that the Successful Bidders

will each be deemed a “good faith purchaser” within the meaning of section 363(m) of the

Bankruptcy Code, and the Form APA, or any marked versions thereof, is a good-faith agreement

on arm’s-length terms entitled to the protections of section 363(m) of the Bankruptcy Code.7

        60.      First, as set forth in more detail above, the consideration to be received by the

Debtors pursuant to the Transactions will be substantial, fair, and reasonable. Second, any sale

agreement with the Successful Bidders will be the culmination of a competitive Auction in which

the parties will presumably be represented by counsel and all negotiations will be conducted on an

arm’s length, good-faith basis. Third, there is no indication of any “fraud, collusion between the

purchaser and other bidders or the trustee, or an attempt to take grossly unfair advantage of other



7   The Debtors believe that a finding of good faith within the meaning of section 363(m) of the Bankruptcy Code is
    appropriate for the Successful Bidders. Pursuant to the Bidding Procedures, the Successful Bidders will have had
    to present a proposal in accordance with the Bidding Procedures. In addition, the Debtors will not choose as the
    Successful Bidders or Backup Bidders (as defined in the Bidding Procedures) any entity whose good faith under
    section 363(m) of the Bankruptcy Code can reasonably be doubted, and will be prepared to present the Court with
    sufficient evidence to allow the Court to find that the “good faith” standard of section 363(m) of the Bankruptcy
    Code has been satisfied.



                                                        25
Case 19-80064-TLS         Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                    Document     Page 26 of 80


bidders” or similar conduct that would cause or permit the Transaction to be avoided under

section 363(n) of the Bankruptcy Code. And, with respect to potential bidders, the Bidding

Procedures are designed to ensure that no party is able to exert undue influence over the process.

Fourth, the Successful Bidders’ offer will have been evaluated and approved by the Debtors in

consultation with their advisors. Accordingly, the Debtors believe that the Successful Bidders and

Form APA (or marked version thereof) will be entitled to the full protections of section 363(m) of

the Bankruptcy Code.

        F.      The Transactions Should Be Approved “Free and Clear” Under § 363(f).

        61.     Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits such

a free and clear sale; (b) the holder of the interest consents; (c) the interest is a lien and the sale

price of the property exceeds the value of all liens on the property; (d) the interest is the subject of

a bona fide dispute; or (e) the holder of the interest could be compelled in a legal or equitable

proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

        62.     Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

requirements enumerated therein will suffice to warrant the sale of the Debtors’ Assets free and

clear of all Interests (i.e., all liens, claims, rights, interests, charges, or encumbrances). See In re

Heine, 141 B.R. 185, 189 (Bankr. D. S.D. 1992) (“[O]nly one of the five conditions must be met

for authority to sell property free and clear of liens.”).

        63.     The Debtors submit that any Transaction satisfies or will satisfy at least one of the

five conditions of section 363(f) of the Bankruptcy Code, and that any such Transaction will be

adequately protected by either being paid in full at the time of closing, or by having it attach to the

net proceeds of the Transaction, subject to any claims and defenses the Debtors may possess with




                                                   26
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 27 of 80


respect thereto. Additionally, Wells Fargo, as agent under the Credit Agreement, has confirmed

its consent to selling the Pharmacy Assets.

       64.     Importantly, McKesson’s claim for reclamation will not survive legal scrutiny by

the Court. To make a valid reclamation claim under the Bankruptcy Code, McKesson must prove

by a preponderance of the evidence the following elements: (1) it has a valid statutory or state law

basis for bringing the reclamation claim outside of the Bankruptcy Code; (2) the debtor was

insolvent at the time that the goods were delivered; (3) the goods were delivered within 45 days

before the commencement of a case under the Bankruptcy Code; and (4) the seller made a written

demand in writing for the reclamation of the goods. 11 U.S.C.A. § 546(c)(1).

       65.     McKesson cannot reclaim any of the goods it delivered to the Debtors because

Wells Fargo has a senior, secured, and perfected security interest in those goods. It is well

established that a secured lender’s rights defeat a claim of reclamation. House of Stainless, Inc. v.

Marshall & Ilsley Bank, 75 Wis. 2d 264 (1977); Wis. Stat. 402.702(3) (“seller’s right to reclaim”

“is subject to” a “good faith purchaser” including secured lenders). It is also well established here

that Wells Fargo has superior rights to all the assets in which McKesson seeks to assert its own

rights. See also In re Circuit City Stores, Inc., 441 B.R. 496, 509 (Bankr. E.D. Va. 2010) (“A

seller’s right to reclaim under subsection (2) of § 2–702 of the UCC is subject to the rights of a

good faith purchaser. By definition, a secured creditor with a floating blanket lien on inventory is

a ‘purchaser’ under the UCC. Consistent therewith, BAPCPA added additional language to §

546(c) confirming that reclamation rights in bankruptcy are ‘subject to the prior rights of a holder

of a security interest in such goods or the proceeds thereof.’ 11 U.S.C. § 546(c)(1). Accordingly,

the Reclamation Goods sold by the Respondents to the Debtors became part of the Pre-petition

Lenders’ collateral and were not reclaimable at that time. The prior liens of the Pre-petition




                                                 27
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 28 of 80


Lenders rendered the Reclamation Claims valueless at the commencement of these cases as

anything other than general unsecured, non-priority claims.”). Wells is the undisputed senior,

secured lender with superior interest in all the goods at issue, and McKesson therefore has no right

to reclaim them.

       66.     McKesson’s attempt to distract from Wells Fargo’s superior interest is to argue that

subordinate lienholders may be entitled to whatever remains of the debtor’s assets once the senior

lienholder has collected. However, this argument is futile because Wells Fargo is entitled to close

to $600 million under its first lien facility, clearly exceeding the amounts sought by McKesson.

Additionally, McKesson cannot bring a claim for an administrative lien because, under 11 U.S.C.

546(a), McKesson must have a right of reclamation and must have rights beyond the property

subject to a good faith purchaser. In re Quality Stores, Inc., 289 B.R. 324 (2003). (“Where sellers’

state law reclamation rights were without value outside of bankruptcy, because prepetition lenders

with superior interests were substantially undersecured, sellers were not entitled to alternative

remedies provided under the Bankruptcy Code of being granted replacement lien or administrative

priority claim.”). As shown, McKesson does not have rights beyond Wells Fargo’s superior rights,

so it thus cannot be entitled to an administrative lien.

       67.     Finally, McKesson’s claim will be reduced by (a) the scope of Section 546 of the

Bankruptcy Code, which permits reclamation no later than 45 days after the date of receipt of such

goods by the debtor and the sale of goods since the original demand, and (b) the goods that the

Debtors has sold since McKesson’s original reclamation demand.

       68.     Accordingly, the Debtors request authority to convey the Pharmacy Assets free and

clear of all Interests including liens, claims, rights, interests, charges, and encumbrances, with any




                                                  28
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 29 of 80


such liens, claims, rights, interests, charges, and encumbrances to attach to the proceeds of the

Transaction.

III.      The Form and Manner of the Transaction Notice Should Be Approved.

          69.   As noted above, as soon as reasonably practicable after entry of the Bidding

Procedures Order, the Debtors will serve the Transaction Notice upon the following parties or their

respective counsel, if known: (a) all entities reasonably known to have expressed an interest in a

transaction with respect to all or part of the Pharmacy Assets within the past six months; (b) all

entities known to have or to have asserted any lien, claim, interest, or encumbrance in or upon any

of the Pharmacy Assets; and (c) the Office of the United States Trustee for the District of Nebraska

(the “U.S. Trustee”).

          70.   The Debtors submit that notice of this motion and the related hearing to consider

entry of the Bidding Procedures Order, coupled with service of the Transaction Notice, constitutes

good and adequate notice of the Transaction and the proceedings with respect thereto in

compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule 2002.

Accordingly, the Debtors request that the Court approve the form and manner of the Transaction

Notice.

IV.       The Transaction of the Pharmacy Assets Does Not Require the Appointment of a
          Consumer Privacy Ombudsman.

          71.   Section 363(b)(1) of the Bankruptcy Code provides that a debtor may not sell or

release personally identifiable information about individuals unless such sale or lease is consistent

with its policies or upon appointment of a consumer privacy ombudsman pursuant to section 332

of the Bankruptcy Code. 11 U.S.C. § 363(b)(1). Section 101(41A) of the Bankruptcy Code defines

“personally identifiable information” as an “individual’s name, residence address, email address,

telephone number, social security number or credit card number, as well as an individual’s birth



                                                 29
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                   Document     Page 30 of 80


date or other information that, if associated with the information described previously, would

permit the identification or contacting of the individual.” 11 U.S.C. § 101(41A).

       72.     The Debtors submit that there are both state and federal record retention laws

applicable to their business. To the extent they have not already, the Debtors will notify all patients

and applicable boards of pharmacy, and provide all other required notifications advising of the

closure of the applicable Pharmacy locations and, where applicable, the sale of prescriptions to a

new buyer. For all of the Debtors’ Pharmacy locations, the Debtors will continue to maintain all

prescriptions and patient records as required pursuant to applicable laws, rules, and regulations.

       73.     The Debtors maintain that under the circumstances, the transfer of personally

identifiable information collected through the Debtors’ servicing of customers’ prescriptions pages

is expressly permitted by the terms of its existing privacy policy, as well as its privacy policy

relating to medical information in connection with the Debtors’ pharmacy business.

       74.     The Debtors’ umbrella privacy policy, which is publicly available on the Debtors’

website at: https://www.shopko.com/category/Customer-Help/Privacy-Policy/pc/2198/2208.uts

provides, in pertinent part, as follows:

               We may also share your personal information when reasonably
               requested or required by law enforcement authorities or other
               government officials, where required by law or in response to legal
               process, where appropriate to prevent physical harm or financial
               loss, and in the event we sell or transfer all or a portion of our
               business or assets.

       75.     The Debtors also maintain a privacy policy relating to medical information and is

consistent with HIPAA (the “HIPAA Policy”). The Debtors’ HIPAA Policy describes how the

Debtors’ maintain and share medical information. The HIPAA Policy is publicly available on the

Debtors’     website    at:   https://www.shopko.com/category/Customer-Help/HIPAA-Privacy-

Policy/pc/2198/2209.uts?&pageSize. The HIPAA Policy provides that such “protected health



                                                  30
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 31 of 80


information” will not be used or disclosed unless as provided for under the HIPAA Policy, “or as

otherwise permitted or required by law.”

       76.     HIPAA privacy regulations permit the sale of “protected health information” in

circumstances where such information is sold by one “covered entity” to another. See, 45 C.F.R.

§ 164.502(a)(5)(ii) (2014); 45 C.F.R. § 160.103 (2014) (defining “covered entity” as “[a] health

care provider who transmits any health information in electronic form in connection with a

transaction covered by this subchapter.”); see also, In re Great Atl. and Pac. Tea Co, Inc., Case

No. 15-23007 (Bankr. S.D.N.Y Aug. 11, 2015) (Report of Consumer Privacy Ombudsman) (“The

proposed sale of the Pharmacy Records is therefore permitted by law and consistent with the

Debtors’ privacy practices . . . .”) (citing 45 C.F.R. § 164.502(a)(5)(ii) (2014)). The Debtors assert

that the “protected health information” referenced in the applicable HIPAA regulations is

functionally equivalent to “personally identifiable information” under the Bankruptcy Code. The

Debtors assert that all Successful Bidders will be “covered entities” under the applicable HIPAA

regulations and, accordingly, because the sale of “personally identifiable information” is permitted

under applicable HIPAA regulations, the sale of such personal identifiable information is therefore

permissible and consistent with the Debtors’ privacy policy as provided in section 363(b)(1) of the

Bankruptcy Code, and the Debtors submit that there is no need for the appointment of a consumer

privacy ombudsman.

V.     Relief Under Bankruptcy Rules 6004(h) and 6006(d) Is Appropriate.

       77.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

the court orders otherwise.” Fed. R. Bankr. P. 6004(h). Additionally, Bankruptcy Rule 6006(d)

provides that an “order authorizing the trustee to assign an executory contract or unexpired




                                                 31
Case 19-80064-TLS         Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33                Desc Main
                                    Document     Page 32 of 80


lease . . . is stayed until the expiration of fourteen days after the entry of the order, unless the court

orders otherwise.” Fed. R. Bankr. P. 6006(d). The Debtors request that the Transaction Order be

effective immediately upon its entry by providing that the 14-day stays under Bankruptcy Rules

6004(h) and 6006(d) are waived.

        78.     The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient time

for an objecting party to appeal before an order can be implemented. See Advisory Committee

Notes to Fed. R. Bankr. P. 6004(h) and 6006(d). Although Bankruptcy Rules 6004(h) and 6006(d)

and the Advisory Committee Notes are silent as to when a court should “order otherwise” and

eliminate or reduce the 14-day stay period, the leading treatise on bankruptcy suggests that the

14-day stay should be eliminated to allow a sale or other transaction to close immediately “where

there has been no objection to procedure.” 10 Collier on Bankr. ¶ 6004.10 (15th rev. ed. 2006).

Furthermore, if an objection is filed and overruled, and the objecting party informs the court of its

intent to appeal, the stay may be reduced to the amount of time actually necessary to file such

appeal. Id.

        79.     To maximize the value received for the Pharmacy Assets, the Debtors seek to close

the Transaction as soon as possible after the Transaction Hearing. Accordingly, the Debtors

hereby request that the Court waive the 14-day stay period under Bankruptcy Rules 6004(h) and

6006(d).

                   The Requirements of Bankruptcy Rule 6003 Are Satisfied

        80.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, granting the relief requested herein is integral to the Debtors’

ability to transition their operations into these chapter 11 cases.           Failure to receive such




                                                   32
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 33 of 80


authorization and other relief during the first 21 days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. The Motion requests relief from procedural

rules and requirements that pertain to matters of immediate significance or which involve deadlines

sooner than 21 days after the Petition Date. As discussed in more detail in Section I.F and for the

reasons discussed herein, the relief requested is necessary in order for the Debtors to operate their

businesses in the ordinary course and preserve the ongoing value of the Debtors’ operations and

maximize the value of their estates for the benefit of all stakeholders. As described herein, a rapid

sale process is critical to the Debtors’ ability to preserve the value obtainable for the Pharmacy

Assets and maximize the value of their estates. Accordingly, the Debtors submit that they have

satisfied the “immediate and irreparable” standard of Bankruptcy Rule 6003 to support granting

the relief requested herein.

                               Waiver of Bankruptcy Rule 6004(a)

       81.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a).

                                      Reservation of Rights

       82.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’




                                                 33
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 34 of 80


estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law.

                                               Notice

       83.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       84.     No prior request for the relief sought in this Motion has been made to this or any

other court.


                           [Remainder of page intentionally left blank]




                                                 34
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33           Desc Main
                                   Document     Page 35 of 80


       WHEREFORE, the Debtors respectfully request entry of an order granting the relief

requested herein and granting such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com
                                                    travis.bayer@kirkland.com
                                                    jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 36 of 80


                                     Exhibit A

                                Bidding Procedures
Case 19-80064-TLS             Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33                       Desc Main
                                         Document     Page 37 of 80


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-[____] (___)
                                                                         )
                           Debtors.                                      ) (Joint Administration Requested)
                                                                         )

                             BIDDING PROCEDURES FOR
                THE DISPOSITION OF THE DEBTORS’ PHARMACY ASSETS

        On [●], the United States Bankruptcy Court for the District of Nebraska (the “Court”)
entered the Order Establishing Bidding Procedures Related to the Disposition of Certain Assets
Free and Clear of Liens, Claims, Encumbrances, and Interests (the “Bidding Procedures Order”),2
by which the Court approved the following procedures. These Bidding Procedures set forth the
process by which the Debtors are authorized to conduct an auction (the “Auction”) for the sale(s),
liquidation(s), or other disposition(s) (the “Transaction(s)”) of the Debtors’ stock of prescription
pharmaceutical inventory located in the prescription pharmacies in the Debtors’ stores (the
“Pharmacy Inventory”) and/or the prescription files and records, pharmacy customer lists and
patient profiles (the “Pharmacy Files,” together with the Pharmacy Inventory, the “Pharmacy
Assets”) located at, and for customers serviced from, such prescription pharmacies (the
“Pharmacies”).

A.       Solicitation Process; Distribution of Bidding Procedures.

        For any sale of the Pharmacy Assets in these chapter 11 cases (the “Bankruptcy Case”),
Specialty Retail Shops Holding Corp. and affiliated Debtors (the “Debtors”) and/or any such other
agent of the Debtors shall, at the Debtors’ direction, distribute these Bidding Procedures to any
potential interested bidders. The Debtors, in the exercise of their reasonable business judgment
may elect to exclude any Pharmacy Assets from these Bidding Procedures and sell such Pharmacy
Assets at either a private or public sale, subject to Court approval of any alternative sale method.
Furthermore, the Debtors may determine in their discretion whether to proceed with a sale of any
Pharmacy Asset pursuant to these Bidding Procedures.


1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2    All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
     Procedures Order.
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 38 of 80


B.     Due Diligence.

        To receive due diligence information, including full access to the Debtors’ electronic data
room and to receive additional non-public information regarding the Debtors, a potential bidder
(“Potential Bidder”) must deliver (or have delivered) to each of: (i) Houlihan Lokey, 225 South
6th Street, Minneapolis, Minnesota 55402, Attn: Matt Pruitt (mpruitt@hl.com), Eric Wodrich
(ewodrich@hl.com), and Eric Kang (ekang@hl.com); and (ii) proposed counsel to the Debtors,
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Steven
Serajeddini        (steven.serajeddini@kirkland.com)           and         Daniel        Rudewicz
(daniel.rudewicz@kirkland.com), and Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois
60654,     Attn:    Travis    Bayer    (travis.bayer@kirkland.com)        and     Jamie    Netznik
(jamie.netznik@kirkland.com), the following documents (collectively, the “Preliminary Bid
Documents”):

               (a)     an executed confidentiality agreement, substantially in the form attached
                       hereto as Exhibit 1, to the extent the Potential Bidder has not already
                       executed a confidentiality agreement on terms acceptable to the Debtors;
                       and

               (b)     proof by the Potential Bidder of its financial capacity to close a proposed
                       Transaction, which may include financial statements of, or verified
                       financial commitments obtained by, the Potential Bidder (or, if the Potential
                       Bidder is an entity formed for the purpose of acquiring the Pharmacy Assets,
                       the party that will bear liability for a breach), the adequacy of which will be
                       assessed by the Debtors (with the assistance of their advisors).

       Promptly after a Potential Bidder delivers Preliminary Bid Documents, the Debtors will
determine and notify the Potential Bidder whether such Potential Bidder has submitted acceptable
Preliminary Bid Documents so that the Potential Bidder may proceed to conduct due diligence and
ultimately submit an irrevocable, good faith, and bona fide offer (a “Bid”) and participate in the
Auction, as applicable. Except as otherwise provided herein, only those Potential Bidders that have
submitted acceptable Preliminary Bid Documents, as determined by the Debtors (each, an
“Acceptable Bidder”), may submit Bids.

         After the Debtors determine that a Potential Bidder is an Acceptable Bidder, the Debtors
will provide such Acceptable Bidder with access to reasonable due diligence information, as
requested by such Acceptable Bidder, as soon as reasonably practicable after such request. All due
diligence requests must be directed to Houlihan Lokey, Inc. (“Houlihan Lokey”) at the following
email address: shopko@hl.com. To the extent reasonably practicable, Houlihan Lokey will also
facilitate responses to such diligence requests at their discretion. The due diligence period will end
on the Bid Deadline (as defined below), and, subsequent to the Bid Deadline, the Debtors will have
no obligation to furnish any due diligence information.

C.     Eligibility of Bidders to Participate in Auction.

       To be eligible to bid for the sale of any Pharmacy Assets in this Bankruptcy Case and
otherwise participate in the Auction, each Acceptable Bidder must be determined, in the sole



                                                  2
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                 Document     Page 39 of 80


discretion of the Debtors, to be a Qualified Bidder (as defined below). The Debtors shall have the
sole right to determine whether a bidder is a Qualified Bidder.

D.     Qualification of Bidders.

       Except as otherwise set forth herein, to be considered for status as a Qualified Bidder and
to have a Qualified Bid, a bidder must:

       (i)     Deliver so as to be received before 4:00 p.m. (prevailing Central Time) on
               January 21, 2019 (the “Bid Deadline”), to Houlihan Lokey, 225 South 6th Street,
               Minneapolis, Minnesota 55402, Attn: Matt Pruitt (mpruitt@hl.com), Eric Wodrich
               (ewodrich@hl.com) and Eric Kang (ekang@hl.com); with a copy to the Debtors’
               proposed counsel, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New
               York 10022, Attn: Steven Serajeddini (steven.serajeddini@kirkland.com) and
               Daniel Rudewicz (daniel.rudewicz@kirkland.com), and Kirkland & Ellis LLP, 300
               North     LaSalle,    Chicago,     Illinois   60654,   Attn:     Travis   Bayer
               (travis.bayer@kirkland.com) and Jamie Netznik (jamie.netznik@kirkland.com), a
               written offer to purchase a portion of the Pharmacy Assets at issue (a “Qualified
               Bid” and each Acceptable Bidder that submits a Qualified Bid, a “Qualified
               Bidder”) that:

               (a)    Consists of (i) an executed form of the applicable agreement for sale that
                      may not deviate substantially from the terms of the applicable form asset
                      purchase agreement attached hereto as Exhibit 2 (such bidder’s executed
                      agreement, the “Bidder APA”); (ii) a Microsoft Word copy of the Bidder
                      APA; and (iii) a PDF “redline” showing any proposed revisions in the
                      Bidder APA against the form agreement.

               (b)    Identifies the Pharmacy Assets proposed to be purchased, which may
                      consist of either: (a) Pharmacy Files and Pharmacy Inventory associated
                      with one or more of the Pharmacies; (b) Pharmacy Inventory associated
                      with one or more of the Pharmacies; and/or (c) Pharmacy Files associated
                      with one or more of the Pharmacies.

               (c)    Provides that the Bid is severable by location of the Pharmacy and by
                      Pharmacy Files and Pharmacy Inventory if such Bid is not determined by
                      the Debtors to be the Successful Bid or Backup Bid that becomes the
                      Successful Bid with respect to the applicable Pharmacy Asset.

               (d)    Is accompanied by a completed bidder registration form, substantially in the
                      form attached hereto as Exhibit 3 (the “Bidder Registration Form”), which
                      must detail which of the Pharmacy Assets up for sale the Qualified Bidder
                      proposes to purchase and list an allocation of a portion of the aggregate
                      proposed purchase price to each of the Pharmacy Files or Pharmacy
                      Inventory associated with each Pharmacy (on a location-by-location basis)
                      included in its total Bid.




                                                3
Case 19-80064-TLS            Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                       Document     Page 40 of 80


                 (e)      Contains no contingencies to the validity, effectiveness, and/or binding
                          nature of the Bid, including contingencies for regulatory review or approval,
                          due diligence or inspection, or financing of any kind.

                 (f)      Provides in the Bidder APA the bidder’s proposed dates on which it prefers
                          to consummate the transactions for each Pharmacy as contemplated by the
                          Bidder APA; provided, however, that such proposed date shall be no earlier
                          than one (1) business day after the conclusion of the Transaction Hearing
                          and no later than fifteen (15) business days after the conclusion of the
                          Auction; provided, further, that bidder acknowledges that the Debtors have
                          the right to determine the dates on which to consummate the transactions
                          for each Pharmacy.

                 (g)      Demonstrates, to the Debtors’ satisfaction, that the bidder has the capacity
                          to consummate the Transaction it is proposing within fifteen (15) business
                          days.

                 (h)      Includes a statement from the bidder that: (i) it is prepared to enter into and
                          consummate the Transactions contemplated in the Bidder APA immediately
                          upon entry by the Court of an order approving the sale of the assets to such
                          bidder; and (ii) the Qualified Bid, if determined to be a Successful Bid
                          (defined below), or Backup Bids (defined below), will then be irrevocable
                          for a period of fifteen (15) business days after the conclusion of the Auction.

        (ii)     ALL QUALIFIED BIDS SHALL BE DEEMED IRREVOCABLE,
                 NOTWITHSTANDING ANY CONDITIONS LISTED IN THE
                 APPLICABLE AGREEMENT. IN THE EVENT THAT A BIDDER SEEKS
                 TO REVOKE SUCH BID, THE DEBTORS SHALL BE ENTITLED TO
                 KEEP SUCH BIDDER’S DEPOSIT AND PURSUE ALL OTHER
                 CONTRACTUAL REMEDIES UNDER LAW OR EQUITY.

        (iii)    No later than January 22, 2019, at 4:00 p.m. (prevailing Central Time), tender an
                 earnest money deposit of 10.0% of the proposed purchase price for the Pharmacy
                 Assets attributable to the Pharmacy Files proposed to be purchased (the “Qualified
                 Bidder Deposit”) by cashier’s or certified check or wire transfer of immediately
                 available funds, which deposit shall be held in a separate account for the benefit of
                 the Debtors in accordance with the terms of the Bidder APA.3 If a Qualified Bidder
                 increases its Bid at the Auction and is the Successful Bidder such bidder must
                 increase its Qualified Bidder Deposit to match the proposed purchase price
                 submitted at the Auction. The wire transfer or check memo line must include (a) the
                 company name listed on the Bidder Registration Form and (b) the pharmacy
                 location(s) that correspond to the Bid.




3   For the avoidance of doubt, these funds are not property of the Debtors.



                                                         4
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 41 of 80


E.     Rejection of “Qualified Bid” Status for Non-Conforming Bids.

       The Debtors shall determine in their discretion which bids qualify as Qualified Bids and
which bids shall be rejected as non-confirming bids. The Debtors shall have the right to reject bids
as non-conforming bids; provided, however, the Debtors shall have the right, but not the obligation,
to negotiate with any bidder with respect to clarification of any Bid.

F.     Bid Deadline.

       All Qualified Bids must be submitted to the Debtors and the Debtors’ counsel in
accordance with paragraph D (above) so as to be received not later than the Bid Deadline.

G.     Terms of Auction.

       The Debtors will conduct the Auction on the following terms:

       (i)     Time, Date and Location of Auction; Adjournment of Auction; Appearance of
               Qualified Bidders at Auction. The Auction will take place at the offices of
               Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654. The Auction
               will be conducted on January 23, 2019, at 9:00 a.m. (prevailing Central Time),
               and the Debtors will post notice of the Auction on the Debtors’ case website:
               https://cases.primeclerk.com/shopko. The Debtors may modify the date, time, and
               place of the Auction by providing written notice to Qualified Bidders and filing a
               notice with the Court.

       (ii)    Permitted Attendees at Auction. Unless otherwise ordered or directed by the
               Court, only representatives of the Debtors, any Qualified Bidders (and the
               professionals for each of the foregoing), and any other parties or potential bidders
               specifically invited or permitted to attend by the Debtors shall be entitled to attend
               the Auction.

       (iii)   Pharmacy Asset Lots. At or before the Auction, the Debtors may group certain
               Pharmacy Assets into lots (“Lots”), and the Debtors reserve the right to change the
               Lots before or at the Auction.

       (iv)    Auction Bid Submission Procedures. Auction bidding shall be subject to the
               following procedures:

               (a)     For a Qualified Bid to be considered and in order for a Qualified Bidder to
                       further bid at the Auction, Qualified Bidders must appear in person at the
                       Auction, or through a duly authorized representative, unless alternative
                       arrangements are agreed upon in advance by the Debtors.

               (b)     Qualified Bidders and any other parties or potential bidders shall be entitled
                       to make any subsequent bids for any Pharmacy Assets at the Auction.

               (c)     Bidding will commence with the announcement of the highest or otherwise
                       best Qualified Bid with respect to each Lot, which shall be determined


                                                 5
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                 Document     Page 42 of 80


                     solely by the Debtors in their business judgment. Any Qualified Bidder may
                     then submit successive bids in minimum increments, which will be
                     determined by the Debtors at each Auction, and which will equal 5% (or
                     more) of the total dollar value of the Pharmacy Assets being sold in the Lot
                     (the “Minimum Overbid Amount”). The Minimum Overbid Amount may
                     be different with respect to each asset or group of assets being auctioned.

              (d)    If one or more Qualified Bids are received by the Debtors, each such
                     Qualified Bidder shall have the right to improve its respective bid at the
                     Auction.

              (e)    Each successive bid submitted by any bidder at the Auction must contain a
                     purchase price that, as determined by the Debtors, exceeds the then existing
                     highest or otherwise best bid by at least the Minimum Overbid Amount.

              (f)    At commencement of the Auction, the Debtors may announce procedural
                     and related rules governing the Auction, including time periods available to
                     all Qualified Bidders to submit successive bid(s) in an amount equivalent to
                     at least the Minimum Overbid Amount.

      (v)     No Collusion. Each Qualified Bidder participating at the Auction will be required
              to confirm on the record at the Auction that (i) it has not engaged in any collusion
              with respect to the bidding, and (ii) its Qualified Bid is a good-faith bona fide offer
              and it intends to consummate the proposed Transaction if selected as the Successful
              Bidder.

      (vi)    Selection of Successful Bid. The Auction shall continue until there is only one bid
              remaining to purchase each of the Pharmacy Assets that the Debtors determine in
              their sole discretion, subject to Court approval, is the highest or otherwise best
              Qualified Bid with respect to such Pharmacy Assets (each such bid, a “Successful
              Bid” and each such bidder, a “Successful Bidder”). In making this decision, each
              Debtor shall consider the amount of the purchase price, the form of consideration
              being offered, the contents of the Bidder APA, the likelihood of such Qualified
              Bidder’s ability to close the Transaction, the timing thereof, and the net benefit to
              the estates. Upon designation by the Debtors, the Successful Bidder shall have such
              rights and responsibilities of the purchaser, as set forth in the Bidder APA. Prior to
              the hearing on the Transaction (the “Transaction Hearing”), the Successful Bidder
              shall complete and execute a final or revised Bidder APA, as necessary to conform
              to the terms of the Auction, and all other agreements, contracts, instruments, and
              other documents evidencing and containing the terms and conditions upon which
              the Successful Bid was made (such documents collectively, the “Successful Bidder
              Sale Documents”). The Successful Bid shall be irrevocable for a period of fifteen
              (15) business days after the conclusion of the Auction.

      (vii)   Selection of Backup Bidders. The bidder of the second highest or otherwise best
              bid for a portion or all of the Pharmacy Assets may be deemed by the Debtors as a
              backup bidder (such bidder the “Backup Bidder” and such bid the “Backup Bid”).


                                                6
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                  Document     Page 43 of 80


                For the avoidance of doubt there may be multiple Backup Bidders. If the Debtors
                so designate a bidder as a Backup Bidder, such Backup Bidder shall be required to
                complete and execute a purchase agreement in form and substance reasonably
                acceptable to the Debtors memorializing, among other things, the amount of the
                Backup Bid (the “Backup Bidder APA”). Upon the failure of the Successful Bidder
                to timely execute Successful Bidder Sale Documents acceptable to the Debtors or
                consummate its purchase of the Pharmacy Assets, pursuant to the terms of the
                Successful Bidder Sale Documents, the Debtors shall promptly file a supplemental
                notice seeking to approve the sale to the Backup Bidder, if applicable, on expedited
                notice and a hearing. The Backup Bidder APA shall be irrevocable for a period of
                fifteen (15) business days after the conclusion of the Auction.

       (viii)   Irrevocability of Bids; Rejection of Bids. A Qualified Bid must be irrevocable
                unless and until the Debtors accept a higher Bid and such Qualified Bidder is not
                selected as the Backup Bidder. Unless determined by the Debtors to be the
                Successful Bid or Backup Bid, all other Qualified Bids and all other successive bids
                at the Auction shall be deemed rejected at the conclusion of the Auction.

H.     Transaction Hearing.

        The Court shall hold a Transaction Hearing on January [__], 2019 at [___] a./p.m.
(prevailing Central Time) to approve the sale of the Pharmacy Assets, if any. The Transaction
Hearing will be held at the United States Bankruptcy Court for the District of Nebraska. At the
Transaction Hearing, the Debtors will seek entry of an order approving and authorizing the
proposed sale to the Successful Bidder(s). The Debtors shall ascertain whether the Successful
Bidder and the Backup Bidder are insiders of one or more of the Debtors, whether the sale
represents an arm’s-length transaction between the parties, made without fraud or collusion, and
whether there has been any attempt by either party to take any unfair advantage of the other such
that the Successful Bidder or Backup Bidder may be deemed to be purchasing the Pharmacy Assets
in good faith pursuant to 11 U.S.C. § 363(m). At the Transaction Hearing, the Debtors shall make
a record of these findings with respect to the Successful Bidder and any order approving the
Transactions shall include such findings in order to approve the sale to the Successful Bidder(s)
pursuant to 11 U.S.C. § 363(m). The Transaction Hearing may be adjourned or rescheduled
without notice other than by announcement of the adjourned date at the Transaction Hearing or
the Debtors’ filing notice of a rescheduled Transaction Hearing with the Court.

       In the event the Successful Bidder does not close for any given Pharmacy Asset, the
Debtors will promptly file a supplemental notice on or before the closing deadline in the relevant
agreement, seeking to approve the sale to the Backup Bidder. The Backup Bidder shall not be
approved at the Transaction Hearing.

I.     Closing.

       The closing of the sale of the Pharmacy Assets will occur in accordance with the terms of
the Successful Bidder Sale Documents or the purchase agreement of the entity otherwise
authorized by the Court to purchase the Pharmacy Assets, as applicable.




                                                 7
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33                Desc Main
                                   Document     Page 44 of 80


J.     Failure of Successful Bidder to Consummate Purchase.

        If any Successful Bidder fails to consummate the purchase of the applicable Pharmacy
Assets pursuant to the terms of the Successful Bidder Sale Documents, and such failure is the result
of such Successful Bidder’s breach of, or default or failure to perform under, any Successful Bidder
Sale Documents or the terms of these Bidding Procedures (the “Defaulting Bidder”), and/or fails
to cooperate with the Debtors and their advisors to contest any objections to the purchase of the
applicable Pharmacy Asset(s) and to appear for testimony, as needed, such Defaulting Bidder’s
Qualified Bidder Deposit shall be forfeited to the Debtors as liquidated damages, and the Debtors
shall have all rights and remedies available under applicable law.

K.     Disclosures.

       Qualified Bidders shall disclose to the Debtors all communications with other Qualified
Bidders following the submission of a Qualified Bid until the sale of the Pharmacy Assets is
consummated.

L.     Commissions.

        The Debtors shall be under no obligation to pay commission to any agent or broker, with
the exception of any agent or broker retained by the Debtors. All commissions, fees, or expenses
for agents, other than as retained by the Debtors, may be paid by bidders at such bidder’s discretion.

M.     No Representation; Qualified Bidder’s Duty to Review.

         Except as set forth in any executed purchase agreement approved by the Court, the Debtors
are not making and have not at any time made any warranties or representations of any kind or
character, express or implied, with respect to the Pharmacy Assets, including, but not limited to,
any warranties or representations as to habitability, merchantability, fitness for a particular
purpose, title, zoning, tax consequences, latent or patent physical or environmental condition,
utilities, operating history or projections, valuation, governmental approvals, the compliance of
the Pharmacy Assets with governmental laws (including accessibility for handicapped persons),
the truth, accuracy, or completeness of any documents related to the Pharmacy Assets, or any other
information provided by or on behalf of the Debtors to a bidder, or any other matter or thing
regarding the Pharmacy Assets. All bidders must acknowledge and agree that upon closing the
Debtors shall sell and transfer to the Successful Bidder and the Successful Bidder shall accept the
Pharmacy Assets “AS-IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in the Court’s order approving the sale. All bidders must agree that they have
not relied on and will not rely on, and the Debtors are not liable for or bound by, any express or
implied warranties, guaranties, statements, representations, or information pertaining to the
Pharmacy Assets or relating thereto (including, specifically, information regarding the Pharmacy
Assets distributed with respect to such assets) made or furnished by the Debtors or any agent
representing or purporting to represent the Debtors, to whomever made or given, directly or
indirectly, orally or in writing, unless specifically set forth in the Court’s order approving the sale.

N.     Reservation of Rights.

       The Debtors reserve their rights to modify these Bidding Procedures, in their business


                                                   8
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 45 of 80


judgment, in any manner that will best promote the goals of these Bidding Procedures, or impose,
at or prior to the Auction, additional customary terms and conditions on Transactions, including:
(a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction at
the Transaction Hearing; (c) adding procedural rules that are reasonably necessary or advisable
under the circumstances for conducting the Auction; (d) canceling the Auction; (e) rejecting any
or all Bids or Qualified Bids; and (f) deeming any Bid a Qualified Bid or any bidder a Qualified
Bidder. Nothing in these Bidding Procedures shall abrogate the fiduciary duties of the Debtors.

O.     Consent to Jurisdiction.

        All Qualified Bidders at the Auction shall be deemed (i) to have consented to the
jurisdiction of the Court and (ii) to have waived any right to a jury trial in connection with any
disputes relating to the Auction, the construction, and enforcement of these Bidding Procedures.

P.     Return of Qualified Bidder Deposit.

        The Qualified Bidder Deposit of the Successful Bidder shall be applied to the purchase
price of any Transaction that closes with respect to that Qualified Bidder. The Qualified Bidder
Deposits for each Qualified Bidder shall be held in a separate account for the benefit of the Debtors
in accordance with the terms of the Bidder APA and shall be returned (other than with respect to
the Successful Bidder and the Backup Bidder) on the date that is ten (10) business days after the
close of the Auction.

Q.     Fiduciary Out.

        Nothing in these Bidding Procedures shall require each Debtor’s management or board of
directors to take any action, or to refrain from taking any action, with respect to these Bidding
Procedures, to the extent each Debtor’s management or board of directors determines, or based on
the advice of counsel, that taking such action, or refraining from taking such action, as applicable,
is required to comply with applicable law or its fiduciary obligations under applicable law.

                           [Remainder of page intentionally left blank]




                                                 9
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 46 of 80


                                     Exhibit 1

                             Confidentiality Agreement
Case 19-80064-TLS           Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33                    Desc Main
                                      Document     Page 47 of 80


                               CONFIDENTIALITY AGREEMENT
                                             (Mutual Disclosures)

        THIS CONFIDENTIALITY AGREEMENT ("Agreement") is entered into effective this ____
day of ___________, 2019 between ___________________, a _______________ corporation with offices
at ________________________________ (“Company”), and SHOPKO STORES OPERATING CO., LLC,
a Delaware limited liability company with offices at 700 Pilgrim Way, Green Bay, WI 54307, ("ShopKo").

         1. Confidential Information. ShopKo and Company wish to conduct preliminary discussions
concerning the possibility of establishing a business relationship between ShopKo and Company. This
information is being collected for the sole purpose of evaluating a potential purchase and sale of pharmacy
assets (the "Permitted Use”). In the course of such discussions, either party may obtain certain non-public
information or data with respect to the other party’s business operations, which may include, without
limitation, descriptions of ShopKo’s strategic plans, the identity of one or more other parties with whom
ShopKo does business, descriptions of non-public transaction structure proposals, descriptions of ShopKo’s
and other entities’ business operations, financial performance figures, financial projections, business,
customers, computer systems, inventory systems, distribution networks, strategies, store operations, billing
and receivable operations, healthcare information including claims, strategies, systems development, and
software, technical systems and product development methodologies and strategies, marketing and
operational procedures and strategies, financial information and projections, business plans and client lists
and other similar information. Any such information disclosed by either party to the other party, whether
provided before or after the date of this Agreement, including, for the avoidance of doubt, the existence and
contents of this Agreement, is hereinafter referred to as the "Confidential Information."

         2. Corporate Affiliates. This Agreement is intended to encompass the corporate affiliates of both
parties hereto. Consequently, affiliates of either party may disclose Confidential Information to the other
party or its affiliates, and affiliates of either party may receive Confidential Information from the other party
or its affiliates. The terms "disclosing party" and "receiving party" shall include affiliates of the parties
hereto with respect to Confidential Information disclosed or received by the affiliates. The rights and
obligations of the parties hereto shall inure to the benefit of their respective corporate affiliates and may be
directly enforced by such affiliates.

         3. Use of Confidential Information. The receiving party acknowledges the economic value to the
disclosing party of all Confidential Information. With respect to Confidential Information, the recipient
shall:

        (a)      use the Confidential Information only for the Permitted Use;
        (b)      restrict disclosure of (i) the Confidential Information; (ii) the fact that the Confidential
                 Information is being disclosed by or to either party; and (iii) the fact that discussions in
                 connection with the Permitted Use are taking place; solely to those employees of such party
                 and its affiliates with a "need to know" and not disclose it to any other person or entity
                 without the prior written consent of the disclosing party;
        (c)      advise those employees who gain access to Confidential Information of their obligations
                 with respect to the Confidential Information;
        (d)      make only the number of copies of the Confidential Information necessary to disseminate
                 the information to those employees who are entitled to have access to it, and ensure that all
                 confidentiality notices set forth on the Confidential Information are reproduced in full on
                 such copies; and
        (e)      safeguard the Confidential Information with the same degree of care to avoid unauthorized
                 disclosure as recipient uses to protect its own confidential and private information of a
                 similar nature (but in no event less than a reasonable degree of care).
Case 19-80064-TLS          Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33                 Desc Main
                                     Document     Page 48 of 80



For the purposes of this Agreement only, "employees" includes outside counsel, investment bankers,
accountants and other professional advisors. A "need to know" means that the employee requires the
Confidential Information in order to perform his or her responsibilities in connection with the Permitted
Use.

All communication between the parties with respect to the Permitted Use will be channeled only through
designated individuals at each party's respective offices at the above-referenced addresses. Except to the
extent required by law or by any securities exchange, neither party will make, or permit to be made by any
of their affiliates, directors, officers, employees, representatives or agents any public statement or press
release regarding the Permitted Use or the fact that discussions with regard to the Permitted Use are taking
place without first consulting with the other party so that such public statement or press release may be
jointly issued by the parties. No such public statement or press release shall be made or issued by either
party unless and until jointly approved by both parties.

        4. Exceptions: The obligations of Paragraph 3 shall not apply to any Confidential Information
which the recipient can demonstrate:

        (a)     is or becomes available to the public through no breach of this Agreement;
        (b)     was previously known by the recipient without any obligation to hold it in confidence;
        (c)     is received from a third party free to disclose such information without restriction;
        (d)     is independently developed by the recipient without the use of Confidential Information of
                the disclosing party;
        (e)     is approved for release by written authorization of the disclosing party, but only to the
                extent of and subject to such conditions as may be imposed in such written authorization;
        (f)     is required by law or regulation to be disclosed, but only to the extent and for the
                purposes of such required disclosure; or
        (g)     is disclosed in response to a valid order of a court or other governmental body of the
                United States or any political subdivisions thereof, but only to the extent of and for the
                purposes of such order; provided, however, that the recipient shall first notify the
                disclosing party of the order and permit the disclosing party to seek an appropriate
                protective order.

        5. Securities Laws. Each party acknowledges that Federal securities laws prohibit any person
or entity who has material, non-public information about a publicly-traded company (such as the
Confidential Information) from purchasing or selling securities of such company or from its parent
company, or from communicating such information to any other person or entity under circumstances in
which it is reasonably foreseeable that such person or entity is likely to sell or purchase such securities.

        6. Return of Information. Confidential Information, including permitted copies, shall be
deemed the property of the disclosing party. The recipient shall, within twenty (20) days of a written
request by the disclosing party, return all Confidential Information, including all copies thereof, to the
disclosing party or, if so directed by the disclosing party, provide written certification that all
Confidential Information has been destroyed in a manner which preserves its confidentiality.

        7. Reasonableness; Remedies. Both parties acknowledge that these covenants are reasonable
and necessary for the protection of the proprietary interests of each other and agree that an impending or
existing violation of any provision of this Agreement may cause the disclosing party irreparable injury
for which it would have no adequate remedy at law, and that the disclosing party shall be entitled to seek
immediate injunctive relief prohibiting such violation, in addition to any other rights and remedies
available to it. Each party agrees to reimburse the other party (if successful on the merits) for all court
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33                  Desc Main
                                   Document     Page 49 of 80


costs and legal fees, including reasonable attorney’s fees, incurred in enforcing this Agreement or
obtaining relief hereunder.

       8. Miscellaneous.

       a.      Nothing contained in this Agreement or in any discussions undertaken or disclosures
       made pursuant hereto shall (i) be deemed a commitment on the part of ShopKo to engage in any
       business relationship, contract or future dealing with Company or any other party, or (ii) limit
       either party's right to conduct similar discussions or perform similar work to that undertaken
       pursuant hereto, so long as said discussions or work do not violate this Agreement.

       b.      No patent, copyright, trademark or other proprietary right is licensed, granted or
       otherwise transferred by this Agreement or any disclosure hereunder, except for the right to use
       such information in accordance with this Agreement. Unless otherwise agreed to in writing by
       the parties, no warranties of any kind are given with respect to the Confidential Information
       disclosed under this Agreement, except each party warrants to the other that: (i) the party
       providing the Confidential Information is the owner of such information; (ii) the provision of any
       of the Confidential Information hereunder shall not violate or conflict with any third party’s legal
       (contractual or otherwise) rights with respect to such information.

       c.      This Agreement shall be effective as of the date first written above and shall continue
       until terminated by either party upon thirty (30) days prior written notice. All obligations
       undertaken respecting Confidential Information already provided hereunder shall survive any
       termination of this Agreement and remain in effect for a period of three (3) years after the date of
       this Agreement.

       d.      This Agreement may not be assigned by either party without the prior written consent of
       the other, except to any of their respective affiliates upon prior written notice. No permitted
       assignment shall relieve a party of its obligations hereunder with respect to Confidential
       Information disclosed to that party prior to the assignment. Any assignment in violation of this
       Section shall be void. This Agreement shall be binding upon the parties and their respective
       successors and assigns.

       e.      If any provision of this Agreement shall be held invalid or unenforceable, such provision
       shall be deemed deleted from this Agreement and replaced by a valid and enforceable provision
       which so far as possible achieves the parties' intent in agreeing to the original provision. The
       remaining provisions of this Agreement shall continue in full force and effect.

       f.       Each party (i) warrants that it has the authority to enter into this Agreement and to
       lawfully make the disclosures contemplated hereunder and (ii) expressly agrees that with respect
       to this Agreement facsimile signatures are binding on the parties.

       g.      This Agreement represents the entire understanding between the parties with respect to
       the subject matter hereof that supersedes all prior communications, agreements and
       understandings relating thereto. The provisions of this Agreement may not be modified, amended
       or waived, except by a written instrument duly executed by both parties. This Agreement shall be
       governed in all respects by the laws of the State of Wisconsin, without regard for conflict of laws
       principles.
Case 19-80064-TLS      Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33        Desc Main
                                Document     Page 50 of 80




       IN WITNESS WHEREOF, the parties have caused this Confidentiality Agreement to be duly
executed as of the day and year first above written.


                            COMPANY:_________________________________

                            By: ________________________________________
                            Name: _____________________________________
                            Title: ______________________________________




                            SHOPKO STORES OPERATING CO., LLC

                            By: ________________________________________
                            Name: _____________________________________
                            Title: ______________________________________
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 51 of 80


                                     Exhibit 2

                             Asset Purchase Agreement
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                  Document     Page 52 of 80


                             ASSET PURCHASE AGREEMENT

       This ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
the ____ day of ______________, 2019, by and between SHOPKO STORES OPERATING CO.,
LLC, a Delaware limited liability company (“Seller”), and [●], a [●] (“Buyer”).

                                         WITNESSETH:

        WHEREAS, on [●] the Seller and its subsidiaries filed voluntary petitions for relief under
Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in
the United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy Court”)[, which
are being jointly administered under the caption In re [________], Case No. [________]] (the date
of such filing, the “Petition Date” and Seller’s and its subsidiaries’ Chapter 11 cases administered
in respect of such filing, the “Bankruptcy Cases”).

       WHEREAS, Seller is continuing to manage its properties and operate its businesses as
debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the
applicable provisions of the Bankruptcy Code;

        WHEREAS, Buyer desires to purchase the Acquired Assets (as defined below) from
Seller, and Seller desires to sell, convey, and transfer to Buyer the Acquired Assets in a sale
authorized by the Bankruptcy Court pursuant to, inter alia, Sections 105, 363, and 365 of the
Bankruptcy Code, all on the terms and subject to the conditions set forth in this Agreement and
the Bankruptcy Court’s order approving this Agreement (such order, the “Sale Order”);

        WHEREAS, the Acquired Assets shall be purchased by Buyer pursuant to the Sale Order
approving such sale, free and clear of all claims and encumbrances, pursuant to Sections 105, 363
and 365 of the Bankruptcy Code, and Rules 6004 and 6006 of the Federal Rules of Bankruptcy
Procedure, all in the manner and subject to the terms and conditions set forth in this Agreement
and the Sale Order and in accordance with other applicable provisions of the Bankruptcy Code and
the Federal Rules of Bankruptcy Procedure and the local rules for the Bankruptcy Court (together,
the “Bankruptcy Rules”);

        WHEREAS, Seller owns and operates a prescription pharmacy in certain premises at the
location or locations listed on EXHIBIT A (the “Premises”);

       WHEREAS, Buyer desires to purchase from Seller its stock of Prescription Drugs (defined
below), and Seller’s prescription files (as hereinafter described) located on the Premises; and

      WHEREAS, Seller desires to sell said inventory and files upon the terms, covenants and
agreements hereinafter provided;

         NOW, THEREFORE, in consideration of the covenants and agreements set forth below,
it is hereby mutually agreed by and between Seller and Buyer as follows:

       1.      Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller upon the
Case 19-80064-TLS           Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33        Desc Main
                                       Document     Page 53 of 80


terms, covenants and agreements contained in this Agreement, the following described personal
property located at each of the Premises (the “Acquired Assets”):

               (a)     other than as set forth on Schedule 1(a), Seller’s stock of “Prescription
Drugs” (defined as all brand name and generic drugs required by law to be dispensed under the
supervision of a registered or licensed pharmacist) at each of the Premises, which does not have a
manufacturer’s expiration date within thirty (30) days after the applicable Closing Date for such
Premises (the “Inventory”); and

               (b)     any and all prescription files and records, pharmacy customer lists and
patient profiles maintained by Seller, including any of such files or records maintained by
computer, for the two (2) year period immediately prior to the applicable Closing Date and located
at, and for pharmacy customers serviced from, the Premises as of the applicable Closing Date for
such Premises (collectively referred to as “Records”).

        2.       (a)     Buyer agrees to pay for the Acquired Assets as follows (the sum of clauses
(i) and (ii) below, the “Purchase Price”):

                     (i)     For the Inventory to be sold hereunder, the purchase price as
determined by the physical inventory to be taken in accordance with Section 3(b) (the “Inventory
Price”); and

                     (ii)    For the Records, the sum of the purchase prices listed on EXHIBIT
A (the “Records Purchase Price”).

                (b)     Prior to or concurrently with the execution of this Agreement, Buyer shall
deposit an amount equal to $[●]1 (the “Deposit”) by wire transfer of immediately available funds
to [●]2, which will be held and distributed in accordance with the terms of this Agreement. Upon
valid termination of this Agreement with respect to any Premises by Seller pursuant to Section
4(f)(i), the portion of the Deposit applicable to such Premises shall be forfeited to Seller as
liquidated damages, the parties shall cause to be paid such portion of the Deposit to Seller, and,
without limiting the foregoing, Seller shall have all other rights and remedies available under law.
Upon any other valid termination of this Agreement with respect to any Premises pursuant to
Section 4(f), the portion of the Deposit applicable to such Premises (calculated by taking 10% of
the Records Purchase Price set forth on EXHIBIT A with respect to such Premises) shall be
required to be returned to Buyer and the parties shall cause to be paid such portion of the Deposit
to Buyer.

       3.      (a)     The Parties agree that Seller will engage [●]3 (the “Data Converter”) to
convert the prescription files and record data included in the Records (the “Record Data”) to the
standard [●] data pull format. Seller agrees to provide such reasonable access, information and
cooperation to the Data Converter as may be required to enable the Data Converter to deliver the
Record Data to Buyer on the applicable Closing Date. In the event that the Record Data is not

1
  Note to Draft: To be an amount equal to 10% of the Records Purchase Price.
2
  Note to Draft: To insert deposit account details.
3
  Note to Draft: Buyer to insert one of (i) Two Point or (ii) Infowerks.

                                                        2
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 54 of 80


delivered to Buyer as of the applicable Closing Date, Seller shall provide Buyer with reasonable
access to the Records following such Closing Date until the Data Converter delivers the Record
Data to Buyer. Notwithstanding anything herein to the contrary, Seller will only be obligated to
provide the Record Data to Buyer in the standard [●] data pull format.

                (b)     Seller shall hire a service reasonably acceptable to Buyer, as an independent
inventory service (the “Inventory Service”), to conduct a physical inventory of the Inventory at each
of the Premises on or as soon as reasonably practicable following the Closing Date for such Premise
(or at such other time as the parties may agree in writing). The cost of taking the physical inventory
shall be borne by Buyer. Seller and Buyer agree that the Inventory shall be valued at its “Net
Acquisition Cost” as determined in accordance with Schedule 3(b) attached hereto. Buyer and Seller
agree to reasonably cooperate with each other to require that the Inventory Service provide a file to
Buyer as soon as practicable following the completion of the physical inventory count at each of the
Premises that includes the Net Acquisition Costs, the National Drug Codes (“NDC”) and the
quantities of the Inventory at such Premise (each such file, an “Inventory File”).

         4.     (a)     With respect to each of the Premises, the transactions contemplated by this
Agreement shall be consummated at a closing (each, a “Closing”) to be held at such Premise (or a
place to be agreed upon between Seller and Buyer) on the Closing Date set forth opposite such
Premise on EXHIBIT A, or on such other date as may be agreed upon in writing by Seller and Buyer;
provided that, in the event a Closing with respect to any Premise would occur pursuant to this Section
4(a) at a time when the Sale Order has not been entered by the Bankruptcy Court, such Closing shall
be delayed until such date on which the Sale Order has been entered by the Bankruptcy Court. The
date and event of each such Closing is referred to herein as a “Closing Date.”

               (b)     The following procedure shall be employed for each Closing:

                      (i)     At the Closing for each of the Premises, (A) Buyer shall pay to Seller
90% of the applicable portion and (B) the parties shall cause to be paid to Seller, from the Deposit,
10% of the applicable portion, in each case, of the Records Purchase Price set forth on EXHIBIT
A for the Records from such Premises.

                       (ii)    Promptly, and in any event within two (2) business days, following
receipt by Buyer of the Inventory File for each of the Premises, Buyer shall pay to Seller the
applicable portion of the Inventory Purchase Price, determined in accordance with Schedule 3(b)
and the Inventory File, for the Inventory from such Premises.

                      (iii)   At the Closing for each of the Premises, Seller shall execute and
deliver to Buyer a Bill of Sale, in the form attached hereto as EXHIBIT B, conveying to Buyer
complete and unencumbered title to the Records and Inventory to be sold under this Agreement
for such Premise.

                       (iv)  At the Closing for each of the Premises, Seller shall immediately
surrender possession of, and Buyer shall immediately take possession of, the Records for such
Premise. Buyer shall pay all data transfer costs related to the transfer of the Records from Seller
to Buyer for each of the Premises, including, for the avoidance of doubt, all fees and expenses of
the Data Converter.
                                                  3
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                   Document     Page 55 of 80



                      (v)     Upon payment by Buyer to Seller of the Inventory Purchase Price
for the Inventory from each of the Premises, Seller shall immediately surrender possession of, and
Buyer shall immediately take possession of, the Inventory for such Premises.

                        (vi)    Buyer agrees in the event that, prior to each applicable Closing Date,
Seller receives from any pharmacy customer any objection to the transfer of such pharmacy
customer’s prescription records to the Buyer’s pharmacy and/or any instruction from a pharmacy
customer to transfer said pharmacy customer’s prescription records to a pharmacy other than the
Buyer’s pharmacy, Seller shall be relieved of its obligation to transfer such pharmacy customer’s
prescription records to Buyer except to the extent that such a transfer is required by law. Buyer
further agrees that in the event a pharmacy customer objects, after the applicable Closing Date for
such Premises, to the transfer of such pharmacy customer’s prescription records to the Buyer’s
pharmacy, Buyer shall immediately transfer such pharmacy customer’s prescription records to the
location designated by such pharmacy customer and shall further purge said pharmacy customer’s
prescription records from Buyer’s files except to the extent Buyer is required by law to retain such
Records. For the avoidance of doubt, the Purchase Price to be paid by Buyer pursuant to this
Agreement shall not be reduced, or otherwise impacted, by any of the foregoing matters described
in this Section 4(b)(vi). The provisions of this Section 4(b)(vi) shall survive each Closing.

                       (vii) All payments made by Buyer to Seller pursuant to this Agreement
shall be made by electronic wire transfer or delivery of other immediately available funds pursuant
to the wire instructions attached hereto as EXHIBIT C.

                (c)      Seller and Buyer shall each use commercially reasonable efforts to comply
with all federal, state or local laws, regulations, ordinances and rules applicable to each respective
party and relating to the sale of the Acquired Assets. The parties agree that Seller shall notify the
applicable State Boards of Pharmacy and post signage at each of the Premises (provided, however,
that Buyer shall comply with any other legal requirements to notify the public and/or patients of
each of the Premises), in each case, as soon as reasonably practicable after the date hereof. Each
of the parties shall provide a copy of the notices to be prepared pursuant to the preceding sentence
to the other party prior to the submission of such notice to the applicable State Boards of Pharmacy
or the public and/or patients. The form and content of any notification to the public and/or patients
of the Premises and of any signage posted at the Premises shall be subject to the prior approval of
both parties, not to be unreasonably withheld, conditioned or delayed.

                (d)      After the date hereof and prior to the Closing for each of the Premises, Buyer
shall have the opportunity to interview and discuss post-Closing employment opportunities with
Seller’s employees of the applicable Premises on a date acceptable to Buyer and Seller, and Seller
agrees to reasonably cooperate with Buyer if Buyer elects to hire any such employee of Seller
effective at or after the applicable Closing and such employee accepts such offer of employment.

                 (e)    Seller and Buyer agree to reasonably cooperate with each other and to use
their respective reasonable best efforts to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary to consummate the transactions contemplated hereby and to satisfy
the conditions to each applicable Closing as soon as reasonably practicable following the date

                                                  4
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 56 of 80


hereof.

                (f)     Either party may terminate this Agreement with respect to any of the Premises
by written notice to the other party:

                       (i)     if such other party has materially breached any of its obligations
contained in this Agreement with respect to such Premise and such breach is not cured within three
(3) days following receipt by such other party of written notice of such breach; provided, however,
that no such termination may be made by a party if such party is in material breach of its obligations
under this Agreement; or

                       (ii)   if the applicable Closing for such Premise shall not have occurred on
or before the date that is 60 days following the date hereof; provided, however, that no such
termination may be made by a party if the failure of the applicable Closing to occur on or before such
date shall have been caused by the action or inaction of the terminating party.

          5.     (a)    Seller agrees that all of the Records are confidential information. From the
date of this Agreement and continuing for a period of twenty-four (24) months after the Closing Date
for each of the Premises, Seller will not, directly or indirectly, disclose any such confidential
information to others without the prior written consent of Buyer. The provisions of this Section 5(a)
shall not be applicable to (i) information which is a matter of public knowledge, (ii) information
which, after disclosure, becomes public knowledge other than through a breach of this Agreement,
(iii) information lawfully obtained or independently developed by Seller and (iv) information which
Seller is required by law, regulation or legal process to disclose.

                (b)     Following the Closing for each of the Premises, Seller shall terminate any
advertising and yellow pages agreements for the pharmacy in the Premises. At Buyer’s written
request and sole cost, commencing on the Closing Date for each of the Premises, Seller will arrange
for an outgoing message on Seller’s phone number for such Premises which directs physicians and
Seller’s pharmacy customers to a location and phone number designated by Buyer until the earlier
of (i) thirty (30) days following each applicable Closing Date and (ii) the date Seller ceases
operations at such Premises. In the event that Seller has a pharmacy-only phone number in
addition to a main-store phone number for the Premises, Seller and Buyer may arrange for the
transfer of the pharmacy-only phone number to Buyer.

                 (c)    Buyer and Seller agree that neither party shall produce any press releases or
other advertising related to this Agreement or the transactions contemplated hereby at any time
prior to or after each Closing unless otherwise agreed upon (as to both timing and content) by both
parties except as may be required by law, proceeding (including the Bankruptcy Cases), or stock
exchange rules or regulations; provided that in the event any such communication is required by
law, proceeding (including the Bankruptcy Cases), or stock exchange rules or regulations, the
disclosing party shall, to the extent permitted by law, provide the other party with a reasonable
opportunity to review and comment upon any such disclosure and shall take into consideration
such comments in good faith.

               (d)     Seller agrees that Buyer may, as of the Closing Date and ending on the

                                                  5
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33                Desc Main
                                   Document     Page 57 of 80


earlier of (i) thirty (30) days after the Closing Date for each of the Premises and (ii) the date Seller
ceases operations at such Premises, post signs in the applicable Premises notifying customers that
the Records will be relocating to [●], subject to landlord consent. The content and location of such
signs shall be subject to Seller’s prior approval, not to be unreasonably withheld.

        6.      (a)    This Agreement is for the sale of certain specified assets only (i.e., the
Acquired Assets) and does not include Seller’s accounts receivable in any form, and Buyer shall
not assume any liability of any nature, except as expressly provided herein, as a result of the
transaction contemplated in this Agreement. Without limiting the generality of the foregoing,
Buyer does not assume any type of successor liability as to trade creditors, unemployment, income,
property, sales of other taxes, or otherwise.

                (b)     Seller represents and warrants that, as of the date of each Closing, none of
the Acquired Assets to be conveyed hereunder at such Closing will be subject to any lien, mortgage
or encumbrance, and all of said property shall be conveyed free and clear of any right, title or
interest of any entity or person, to the extent allowed under the Bankruptcy Code.

                (c)     The parties agree to use commercially reasonable efforts to comply fully
with the provisions of the United States Controlled Substance Act of 1970, as such act may relate
to the transfer of the Acquired Assets referred to herein, and with all applicable federal and state
laws as they may relate to the transfer of the Acquired Assets. Buyer shall comply with all
applicable laws and regulations that may relate to the maintenance and confidentiality of the
Records transferred hereunder. Seller (with the assistance of Buyer) shall notify the appropriate
governmental agencies, including the State Board of Pharmacy and the regional DEA office, of
the transfer described herein. Concurrently with Seller’s transfer of the Inventory to Buyer, Buyer
shall deliver to Seller one copy of a DEA order form for all controlled substances purchased
hereunder. At or promptly following the Closing for each of the Premises, Seller shall provide
Buyer with all hard copy records that are required to be transferred pursuant to CFR 1301.52. with
respect to controlled substances that are part of the Inventory (the “DEA Records”) for the two (2)
year period immediately prior to the date on which the physical inventory count at each of the
Premises is completed. Such DEA Records include DEA executed 222 forms and invoices;
invoices for Schedule III-V drugs; powers of attorney for all who executed DEA 222 forms to
purchase Schedule II drugs; all inventory records of controlled drugs (including initial inventory
and biennial inventory); all DEA 106s filed during such two-year timeframe; all transfers/sales of
controlled substances between pharmacies; all records of controlled drugs distributed, such as
returns to suppliers, returns to reverse distributor and sales to prescriber’s offices; and all daily
controlled substance dispensing reports.

                 (d)     Buyer agrees to cooperate with Seller and provide access to any of the
Records, the DEA Records and related Inventory after each Closing as necessary to respond to any
federal, state or third-party audit or investigation.

       7.      Seller represents and warrants to Buyer that Seller is a limited liability company
duly organized and in good standing under the laws of the State of Delaware, that it has full power
and authority to enter into and perform this Agreement.


                                                   6
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33               Desc Main
                                   Document     Page 58 of 80


       Buyer represents and warrants to Seller that Buyer is a [●], duly formed and validly existing
in good standing under the laws of the State of [●], that it has full power and authority to enter into
and perform this Agreement, that it has not made an assignment for the benefit of creditors, that it
is not subject to the jurisdiction of any bankruptcy court nor has it entered into any other
arrangement or composition with creditors, that it has taken all appropriate action to enable it to
perform this Agreement, and that Buyer is duly licensed to operate a pharmacy as required under
applicable state law and is duly registered with the DEA.

        8.      All notices hereunder shall be in writing and sent by United States certified or
registered mail, postage prepaid, addressed, if to Seller, to Shopko Stores Operating Co., LLC,
Attn: Russell Steinhorst – CEO, 700 Pilgrim Way, Green Bay, Wisconsin 54304, with a copy to
Attn: Legal Department, Shopko Stores Operating Co., LLC, 700 Pilgrim Way, Green Bay,
Wisconsin 54304 and if to Buyer, [●]; provided that each party by like notice may designate any
further or different addresses to which subsequent notices shall be sent.

        9.     This Agreement shall bind and benefit the successors and permitted assigns of the
respective parties hereto. This Agreement shall not be assigned by any party hereto, by operation
of law or otherwise, without the prior written consent of the other party hereto, and any purported
assignment in contravention of this Section 9 shall be null and void and of no force and effect.

      10.    The risk of loss or damage to each of the Acquired Assets shall be upon Seller until
Buyer receives physical possession of any such Acquired Assets in accordance with this
Agreement.

        11.     This Agreement constitutes the entire agreement between the parties and supersedes
all prior offers, negotiations, and understandings, whether oral or written, with respect to this
transaction between the parties hereto and may only be modified by a writing executed by both
parties. The parties hereto agree and acknowledge that to the extent any terms and provisions of
this Agreement are in any way inconsistent with or in conflict with any term, condition or provision
of any other agreement contemplated hereby, this Agreement shall govern and control.

        12.     The representations, warranties and statements of each of Seller and Buyer
contained in this Agreement constitute the sole and exclusive representations, warranties and
statements (including by omission) of Seller and Buyer, as applicable, in connection with this
Agreement or the transactions contemplated hereby and all other purported representations,
warranties or statements (including by omission) are hereby disclaimed by Seller and Buyer. None
of the representations, warranties or statements of Seller or Buyer contained in this Agreement
shall survive the applicable Closing with respect to each of the Premises and each such
representation, warranty and statement shall terminate on and as of the applicable Closing, and no
claims may be brought with respect to such representations, warranties or statements from or after
the applicable Closing. Each of Buyer and Seller has and will only rely on the representations and
warranties of Seller or Buyer, as applicable, expressly and specifically set forth in this Agreement
and hereby expressly and irrevocably acknowledges and agrees that it has not relied on any other
representations, warranties or statements (including by omission) and shall not have any claim
with respect to its purported use of, or reliance on, any such representations, warranties or
statements (including by omission). Notwithstanding anything herein to the contrary, Buyer is

                                                  7
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                  Document     Page 59 of 80


acquiring the Acquired Assets on an "AS IS, WHERE IS" basis. In furtherance of the foregoing,
except for the rights expressly set forth in this Agreement, each party hereby waives and releases
the other party, such other party’s affiliates and each of their respective officers, directors,
employees, partners, members, managers, equityholders and representatives, to the fullest extent
permitted under applicable law, from and against any and all other rights, claims and causes of
action it may have against such other party or any of the other foregoing persons relating (directly
or indirectly) to the subject matter of this Agreement or the transactions contemplated hereby.

        13.     The parties each hereby waive compliance by Seller with the provisions of the "bulk
sales," "bulk transfer" or similar laws of any jurisdiction that may otherwise be applicable with
respect to the sale of any of the Acquired Assets and the other transactions contemplated hereby.
Upon request by Seller, Buyer shall deliver customary exemption certificates demonstrating
Buyer’s exemption from sales and use taxes for each of the jurisdictions in which the Premises are
located.

        14.     In the event of litigation between the parties in relation to the interpretation or
enforcement of this Agreement, the reasonable attorneys’ fees and court costs incurred by the party
prevailing in such litigation shall be borne by the non-prevailing party.

        15.    Buyer agrees that it will assist Seller in obtaining Bankruptcy Court approval of the
Sale Order and in contesting any objections to transactions contemplated hereby, including
furnishing affidavits or other documents or information as may be needed for filing with and
appearing for testimony at the Bankruptcy Court.

        16.      This Agreement and all claims, controversies and causes of action arising out of or
relating to this Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, including all matters of construction, validity, performance and enforcement.
Each party hereto hereby consents to the exclusive jurisdiction of the United States Bankruptcy
Court for the District of Nebraska with respect to all matters arising under or relating to this
Agreement. Each party hereto hereby irrevocably waives any objection on the grounds of venue,
forum non conveniens, or any similar grounds and irrevocably consent to service of process by
mail or in any other manner permitted by applicable law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION,
ACTION, PROCEEDING, CROSS-CLAIM OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

        17.    The parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that money damages or legal remedies would not be an adequate
remedy for any such damages. Therefore, it is accordingly agreed that each party shall be entitled
to enforce specifically the terms and provisions of this Agreement, or to enforce compliance with,
the covenants and obligations of any other party, in any court of competent jurisdiction, and

                                                 8
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                  Document     Page 60 of 80


appropriate injunctive relief shall be granted in connection therewith. Any party seeking an
injunction, a decree or order of specific performance shall not be required to provide any bond or
other security in connection therewith and any such remedy shall be in addition and not in
substitution for any other remedy to which such party is entitled at law or in equity. For all
purposes of this Agreement, the parties hereto agree that time is of the essence.

       18.      This Agreement may be executed by facsimile or PDF copies in two or more
counterparts and once so executed by the parties hereto, each such counterpart shall be deemed to
be an original, but all such counterparts together shall constitute one agreement.

         19.     The Recitals and all exhibits attached hereto are incorporated into this Agreement
as if set forth in full herein.




                                                9
Case 19-80064-TLS     Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                               Document     Page 61 of 80


       IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
day and year first above written.


SELLER:             SHOPKO STORES OPERATING CO., LLC,
                    a Delaware limited liability company



                    By: _________________________
                    Its: _________________________



BUYER:              [●],




                    By: _________________________
                    Its: _________________________




                                          10
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33          Desc Main
                                 Document     Page 62 of 80


                                        Schedule 1(a)

The following merchandise shall not be included in Inventory purchased by Buyer:


1. Pharmacy inventory not in its original container or package (including overfills)
2. Pharmacy inventory not listed in the current Red Book or Blue Book
3. Sample Pharmacy Inventory
4. Zostavax
5. Repackaged pharmaceuticals
6. Store supplies
7. Thalomid, Isotretinoin (including brand names Accutane, Amnesteen, Claravis, Sotret)




                                              11
Case 19-80064-TLS        Doc 27     Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                   Document     Page 63 of 80


                                           Schedule 3(b)

                                 INVENTORY INSTRUCTIONS

In connection with the Purchase Agreement (the “Agreement”) by and among [●] (“Buyer”),
Shopko Stores Operating Co., LLC (“Seller”) and any other parties thereto, this Schedule 3(b)
sets forth the agreed upon methods, standards and procedures for counting and determining the
value of the Inventory to be purchased by Buyer.


       I.      GENERAL INSTRUCTIONS

       A.      At least one qualified representative of both Buyer and Seller must be present
throughout the inventory taking.

       B.     The inventory shall be counted by a national third-party inventory service, with
Buyer paying the cost of such service.

       C.      No pre-counting of inventory will be permitted.


       II.     CUT-OFF PROCEDURE

        A.    All merchandise received up to and including the date the physical inventory is
conducted (the “Inventory Date”) shall be included in the inventory. Seller shall be responsible
for the payment of all invoices for merchandise received up to and including the Inventory Date.


       III.    PHARMACEUTICAL INVENTORY

        A.      “Net Acquisition Cost” shall be determined as follows: Seller will provide a file
from its computer system to locate the Seller’s cost, which cost shall be the Net Acquisition
Cost, and provide same to the inventory counting service. In the event the inventory counting
service is unable to obtain the Seller’s cost from the file provided by Seller, then the parties agree
that the Net Acquisition Cost will be calculated as follows: AWP minus 20% for branded
products and AWP minus 80% for generic products to arrive at the net cost.

       B.      Open containers will be counted as tenths.

       C.      Items to be excluded from the sale will be pulled and accumulated at a
predesignated location for disposition at Seller’s expense.

       D.      Matters Related to Prescriptions. Prior to the Inventory Date, Seller shall use
reasonable efforts to fill and deliver to pharmacy customers any partial-fill prescriptions with a
remaining quantity balance (“IOU Prescriptions”). For any IOU Prescriptions remaining on the
Inventory Date, Seller shall credit the prescription to the customer or to the third-party payor, as

                                                 12
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33              Desc Main
                                  Document     Page 64 of 80


appropriate, on the Inventory Date. Buyer assumes no liability for IOU Prescriptions. In
addition, prior to the Inventory Date, Seller shall reverse and return to stock any filled
prescriptions that have not been picked up, providing all necessary notice to any third-party
payors, and shall provide Buyer with a list of such prescriptions so that Buyer is prepared to fill
such prescriptions on or after the Inventory Date.

       E.      Buyer, Seller and the inventory service shall execute a breakdown report of the
inventory evaluation as calculated by the inventory service.




                                                 13
Case 19-80064-TLS    Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33          Desc Main
                              Document     Page 65 of 80


                                     EXHIBIT A


          Premises            Closing Date    File Purchase Price   Buyer’s Store Location

 Shopko Pharmacy # [●]                               $ [●]




                                             14
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                  Document     Page 66 of 80


                                           EXHIBIT B

                                         BILL OF SALE

        KNOW ALL MEN BY THESE PRESENTS, that for the consideration set forth in that
certain Purchase and Sale Agreement (the “Agreement”) dated _________, 2019 between
SHOPKO STORES OPERATING CO., LLC, a Delaware limited liability company (“Seller”),
and ______________________, a _________________ (“Buyer”), the receipt and sufficiency of
which is hereby acknowledged, Seller does hereby sell, convey, transfer and set over to Buyer, its
successors and assigns, all of Seller’s right, title and interest in and to the following personal
property contained in Seller’s retail prescription pharmacy located at __________________ and
as further identified in the Agreement:

       1.      All prescription drug inventory as described on Schedule A attached hereto*; and

       2.      Any and all prescription files and records, customer lists and patient profiles
               maintained by Seller, including any of such files or records maintained by
               computer, for the two (2) year period immediately prior to the applicable Closing
               Date and located at, and for pharmacy customers serviced from, the Premises
               identified in the Agreement as of the applicable Closing Date for such Premises.

       All capitalized terms not otherwise defined herein shall have the same meanings ascribed
to them in the Agreement.

       TO HAVE AND TO HOLD, the same unto Buyer, its successors and assigns forever.

       Seller hereby assigns and transfers to Buyer any and all warranties relating to said personal
property which may be lawfully assigned or transferred.

      IN WITNESS WHEREOF, Seller has hereunto caused this Bill of Sale to be executed this
_________ day of _____________, ____.


SHOPKO STORES OPERATING CO., LLC


By: _______________________________
Title: _____________________________


*Attach a copy of the Inventory Service inventory report.




                                                15
Case 19-80064-TLS    Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                              Document     Page 67 of 80


                                     EXHIBIT C

                    SELLER’S WIRE TRANSFER INSTRUCTIONS




                                         16
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 68 of 80




                                     Exhibit 3

                              Bidder Registration Form
Case 19-80064-TLS         Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33           Desc Main
                                   Document     Page 69 of 80


                        OFFER AND BIDDER REGISTRATION FORM

____________________________________________________________ (“Bidder”), hereby:
         Offers to purchase the following Pharmacy Assets for the bid set forth below, pursuant to
          this Offer & Qualified Bidder Form and the terms and conditions of the accompanying
          purchase agreement (the “Bidder APA”), and
         Seeks to become a Qualified Bidder pursuant to the terms and conditions of the Bidding
          Procedures for the Disposition of the Debtors’ Pharmacy Assets subject to approval by the
          United States Bankruptcy Court for the District of Nebraska in the chapter 11 cases of In
          re [________], Case No. [________] (the “Bidding Procedures”).
Bidder’s offer is for the following Pharmacy Assets at the following bids:

      PHARMACY         PHARMACY INVENTORY               PHARMACY FILES          TOTAL PHARMACY
                        BID/PURCHASE PRICE            BID/PURCHASE PRICE             ASSETS
                                                                               BID/PURCHASE PRICE
 1.


 2.


 3.


 4.


 5.


 6.


 7.


 8.


   Aggregate
 Purchase Price:




                                                  1
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33             Desc Main
                                 Document     Page 70 of 80


Bidder hereby warrants and represents as follows:
 (a)   Bidder has received, reviewed, understands and agrees to abide by the terms and conditions
       of the Bidding Procedures, the terms and conditions of which are incorporated herein by
       reference.
 (b)   Bidder has received, reviewed and understands the terms and conditions of the Bidder
       APA, the terms and conditions of which are incorporated herein by reference.
 (c)   To the extent that the words and phrases which are capitalized in this Offer & Qualified
       Bidder Form have been defined in the Bidding Procedures or in the Bidder APA, those
       definitions are incorporated herein by reference.
 (d)   Each Bid made at the Auction shall constitute a binding, irrevocable “Bid” pursuant to the
       Bidding Procedures.
 (e)   Each Bid is and shall be a good faith, bona fide, irrevocable offer to purchase the Pharmacy
       Assets on an as-is, where-is basis, with no contingencies.
 (f)   Bidder (a) has relied solely upon its own independent review, investigation, and/or
       inspection of any documents and/or the Pharmacy in making its offer; (b) did not rely upon
       any written or oral statements, representations, promises, warranties or guaranties
       whatsoever, whether express or implied (by operation of law or otherwise), regarding the
       Pharmacy or the completeness of any information provided in connection therewith or the
       Auction other than as provided in the Bidder APA; and (c) is not entitled to any break-up
       fee, termination fee, expense reimbursement, or similar type of payment, (d) and by
       submitting a Bidder APA, waives, and shall be deemed to waive, the right to pursue a
       substantial contribution claim under § 503 of title 11 of the United States Code related in
       any way to the submission of its bid, the Bidding Procedures, or any earnest money deposit.
 (g)   Bidder is either not represented by a broker seeking a commission, or if Bidder is
       represented by a broker, Bidder exclusively authorizes broker to submit such offer on
       behalf of Bidder and that any commission or fee of any type due and payable to such broker
       as a result of a Transaction shall be paid solely by Bidder and Bidder shall indemnify the
       Debtors and their agents in this regard, and (ii) Bidder acknowledges that it will comply
       with the Bidding Procedures.
 (h)   Bidder acknowledges that, pursuant to, inter alia, 18 U.S.C. § 371, it is a federal crime to
       engage in collusive bidding or to chill the bidding.
 (i)   Bidder confirms that it has not engaged, and will not engage, in any collusion with respect
       to the bidding or the Transaction.
 (j)   Identification of how the Bidder will pay the purchase price at Closing.

                             [Signatures appear on following page]




                                                2
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 71 of 80


AGREED & ACCEPTED this ____ day of ___________, 2019



Company: __________________

By:________________________
Name:
Title:


BIDDER I.D.
Bidder’s Company: _____________________________________________________________
Bidder’s Address:
Bidder’s Contact:
Bidder’s Phone & Facsimile Numbers:
Bidder’s Email Address: _________________________________________________________
Bidder’s Tax ID Number:


ATTORNEY OR AUTHORIZED AGENT I.D.
Attorney or Agent Name:
Law Firm or Company: __________________________________________________________
Address:
Phone & Facsimile Numbers:
Email Address: ________________________________________________________________




                                        3
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 72 of 80


                                     Exhibit B

                                 Transaction Notice
Case 19-80064-TLS            Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33                       Desc Main
                                        Document     Page 73 of 80


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-[____] (___)
                                                                        )
                          Debtors.                                      ) (Joint Administration Requested)
                                                                        )

         NOTICE OF HEARING, BID DEADLINE, AND TRANSACTION HEARING

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(the “Debtors”) are soliciting offers for the sale(s), liquidation(s), or other disposition(s) (such
sale(s), liquidation(s), or other disposition(s), the “Transaction(s)”) of the Debtors’ stock of
prescription pharmaceutical inventory located in the prescription pharmacies in the Debtors’ stores
(the “Pharmacy Inventory”) and/or the prescription files and records, pharmacy customer lists and
patient profiles (the “Pharmacy Files,” together with the Pharmacy Inventory, the “Pharmacy
Assets”) located at, and for customers serviced from, such prescription pharmacies (the
“Pharmacies”) consistent with the bidding procedures (the “Bidding Procedures”)2 approved by
the United States Bankruptcy Court for the District of Nebraska (the “Court”) by entry of an order
on [●] [Docket No. [●]] (the “Bidding Procedures Order”). All interested bidders should
carefully read the Bidding Procedures and Bidding Procedures Order. To the extent that
there are any inconsistencies between this notice and the Bidding Procedures or the Bidding
Procedures Order, the Bidding Procedures or the Bidding Procedures Order, as applicable, shall
govern in all respects.

       PLEASE TAKE FURTHER NOTICE that the Bid Deadline is January 21, 2019, at
[4:00 p.m.] (prevailing Central Time), and that any person or entity who wishes to participate in
the Auction must comply with the participation requirements, bid requirements, and other
requirements set forth in the Bidding Procedures.

       PLEASE TAKE FURTHER NOTICE that the Debtors will conduct an Auction of the
Pharmacy Assets on January 23, 2019, at 9:00 a.m. (prevailing Central Time) at the offices of
Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago, Illinois 60654.


1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
    Procedures Order or the Bidding Procedures, as applicable.
Case 19-80064-TLS           Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33                 Desc Main
                                       Document     Page 74 of 80


        PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the
Transaction at the Transaction Hearing scheduled to commence on or before January [__], 2019,
at [__] a./p.m. (prevailing Central Time) (the “Transaction Hearing”) before the Honorable [●],
at the Court, 111 South 18th Plaza #1125, Omaha, Nebraska 68102.

        PLEASE TAKE FURTHER NOTICE that objections to the relief requested in the
Transaction Motion must: (a) be in writing; (b) conform to the applicable provisions of the
Bankruptcy Rules and the Local Rules; (c) state with particularity the legal and factual basis for
the objection and the specific grounds therefor; and (d) be filed with the Court and served so as to
be actually received by January 25, 2019, at 4:00 p.m. (prevailing Central Time) by the
following parties (the “Objection Recipients”):

            Proposed Co-Counsel to the Debtors                       Proposed Co-Counsel to the Debtors
                     Kirkland & Ellis LLP                           McGrath North Mullin & Katz, P.C., LLO
                       300 North LaSalle                               First National Tower, Suite 3700
                    Chicago, Illinois 60654                                    1601 Dodge Street
           Attn.: Travis Bayer and Jamie R. Netznik                          Omaha, Nebraska 68102
                                                                      Attn.: James J. Niemeier, Michael T.
                              -and-                                   Eversden, and Lauren R. Goodman

                      Kirkland & Ellis LLP
                     601 Lexington Avenue
                  New York, New York 10022
                    Attn.: Steven Serajeddini
                   The United States Trustee                        Counsel to the Credit Agreement Agent
 Office of the United States Trustee for the District of Nebraska                Otterbourg P.C.
                  111 South 18th Plaza, #1125                                   230 Park Avenue,
                    Omaha, Nebraska 68102                               New York, New York 10169,
                    Attn: Jerry Jensen, Esq.                                Attn: Chad Simon, Esq.


        PLEASE TAKE FURTHER NOTICE that, if you object to the Transaction (a
“Transaction Objection”), such Transaction Objection must: (a) be in writing; (b) conform to the
applicable provisions of the Bankruptcy Rules and the Local Rules; (c) state with particularity the
legal and factual basis for the objection and the specific grounds therefor; and (d) be filed with the
Court and served so as to be actually received by January 25, 2019 at 4:00 p.m.
(prevailing Central Time) by the Objection Recipients.

         CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION TO
THE SALE ON OR BEFORE THE TRANSACTION OBJECTION DEADLINE IN
ACCORDANCE WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER
BARRED FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH
RESPECT TO THE DISPOSITION OF THE DEBTORS’ PHARMACY ASSETS FREE
AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS,
EXCEPT AS SET FORTH IN THE AGREEMENT WITH THE SUCCESSFUL BIDDER.

      PLEASE TAKE FURTHER NOTICE that copies of the Transaction Motion, Bidding
Procedures, and Bidding Procedures Order, as well as all related exhibits, including the proposed
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33          Desc Main
                                 Document     Page 75 of 80


Transaction Order, are available: (a) upon request to Prime Clerk LLC (the notice and claims
agent retained in these chapter 11 cases) by calling (844) 205-7495; (b) by visiting the website
maintained in these chapter 11 cases at http://cases.primeclerk.com/shopko; or (c) for a fee via
PACER by visiting http://www.neb.uscourts.gov.



                          [Remainder of page intentionally left blank]
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33           Desc Main
                                 Document     Page 76 of 80


Dated: [______], 2019            /s/
 Omaha, Nebraska                 James J. Niemeier (NE Bar No. 18838)
                                 Michael T. Eversden (NE Bar No. 21941)
                                 Lauren R. Goodman (NE Bar No. 24645)
                                 MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                 First National Tower, Suite 3700
                                 1601 Dodge Street
                                 Omaha, Nebraska 68102
                                 Telephone:     (402) 341-3070
                                 Facsimile:     (402) 341-0216
                                 Email:         jniemeier@mcgrathnorth.com
                                                meversden@mcgrathnorth.com
                                                lgoodman@mcgrathnorth.com
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                 Travis M. Bayer (pro hac vice pending)
                                 Jamie Netznik (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         james.sprayregen@kirkland.com
                                                patrick.nash@kirkland.com
                                                travis.bayer@kirkland.com
                                                jamie.netznik@kirkland.com
                                 - and -
                                 Steven Serajeddini (pro hac vice pending)
                                 Daniel Rudewicz (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 Email:        steven.serajeddini@kirkland.com
                                               daniel.rudewicz@kirkland.com

                                 Proposed Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33   Desc Main
                             Document     Page 77 of 80


                                     Exhibit C

                                Post-Auction Notice
Case 19-80064-TLS              Doc 27      Filed 01/16/19 Entered 01/16/19 10:23:33                       Desc Main
                                          Document     Page 78 of 80


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

                                                                          )
In re:                                                                    ) Chapter 11
                                                                          )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                            ) Case No. 19-[____] (___)
                                                                          )
                            Debtors.                                      ) (Joint Administration Requested)
                                                                          )

                    NOTICE OF SUCCESSFUL AND BACKUP BIDDER
               WITH RESPECT TO THE AUCTION OF THE DEBTORS’ ASSETS

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(the “Debtors”) are soliciting offers for the sale(s), liquidation(s), or other disposition(s) (such
sale(s), liquidation(s), or other disposition(s), the “Transaction(s)”) of the Debtors’ stock of
prescription pharmaceutical inventory located in the prescription pharmacies in the Debtors’ stores
(the “Pharmacy Inventory”) and/or the prescription files and records, pharmacy customer lists and
patient profiles (the “Pharmacy Files,” together with the Pharmacy Inventory, the “Pharmacy
Assets”) located at, and for customers serviced from, such prescription pharmacies (the
“Pharmacies”) consistent with the bidding procedures (the “Bidding Procedures”)2 approved by
the United States Bankruptcy Court for the District of Nebraska (the “Court”) by entry of an order
on [●] [Docket No. [●]] (the “Bidding Procedures Order”).

        PLEASE TAKE FURTHER NOTICE that, on January 23, 2019, at 9:00 a.m. (prevailing
Central Time), pursuant to the Bidding Procedures Order, the Debtors conducted the Auction with
respect to certain of the Pharmacy Assets at the offices of Kirkland & Ellis LLP, located at 300
North LaSalle, Chicago, Illinois 60654.

       PLEASE TAKE FURTHER NOTICE that, at the conclusion of the Auction, the Debtors,
in consultation with their professionals, selected the following Successful Bidder and Backup
Bidder with respect to the Assets:

    Pharmacy Assets                       Successful Bidder                      Backup Bidder



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
      Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
      R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
      Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
      LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
      (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
      Procedures Order or the Bidding Procedures, as applicable.
Case 19-80064-TLS        Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33            Desc Main
                                  Document     Page 79 of 80


        PLEASE TAKE FURTHER NOTICE that the Transaction Hearing to consider approval
of the sale, liquidation, or other disposition of the Pharmacy Assets to the Successful Bidders at
the Auction, free and clear of all liens, claims, interests, and encumbrances in accordance with
Bankruptcy Code section 363(f), will be held before the Honorable Judge [●], at the Court, 111
South 18th Plaza #1125, Omaha, Nebraska 68102, on January [__], 2019, at [__] a./p.m.
(prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE, that at the Transaction Hearing, the Debtors will
seek the Court’s approval of the Successful Bid and the Backup Bid (if any). Unless the Court
orders otherwise, the Transaction Hearing shall be an evidentiary hearing on matters relating to
the Transaction and there will be no further bidding at the Transaction Hearing. In the event that
the Successful Bidder cannot or refuses to consummate the Transaction because of the breach or
failure on the part of the Successful Bidder, the Backup Bidder will be deemed the new Successful
Bidder and the Debtors shall be authorized, but not required, to close with the Backup Bidder on
the Backup Bid without further order of the Court.

        PLEASE TAKE FURTHER NOTICE that this Notice of Successful Bidder and Backup
Bidder is subject to the terms and conditions of the Transaction Motion and the Bidding Procedures
Order, with such Bidding Procedures Order controlling in the event of any conflict, and the Debtors
encourage parties in interest to review such documents in their entirety. Parties interested in
receiving more information regarding the sale, liquidation, or other disposition of the Pharmacy
Assets and/or copies of any related document, including the Transaction Motion or the Bidding
Procedures Order, may make a written request to: proposed counsel for the Debtors, Kirkland &
Ellis LLP, 300 North LaSalle Street, Chicago, IL 60654, Attn: Travis Bayer, Esq.
(travis.bayer@kirkland.com) and Jamie R. Netznik, Esq. (jamie.netznik@kirkland.com); and 601
Lexington Avenue, New York, NY 10022, Attn: Steven Serajeddini Esq.
(steven.serajeddini@kirkland.com) and Daniel Rudewicz (daniel.rudewicz@kirkland.com).

        PLEASE TAKE FURTHER NOTICE that copies of the Transaction Motion, the
Bidding Procedures Order, this Notice, and any other related documents are available: (a) upon
request to Prime Clerk LLC (the notice and claims agent retained in these chapter 11 cases) by
calling (844) 205-7495; (b) by visiting the website maintained in these chapter 11 cases at
http://cases.primeclerk.com/shopko; or (c) for a fee via PACER by visiting
http://www.neb.uscourts.gov.

                           [Remainder of page intentionally left blank]




                                                2
Case 19-80064-TLS       Doc 27    Filed 01/16/19 Entered 01/16/19 10:23:33           Desc Main
                                 Document     Page 80 of 80


Dated: [______], 2019            /s/
 Omaha, Nebraska                 James J. Niemeier (NE Bar No. 18838)
                                 Michael T. Eversden (NE Bar No. 21941)
                                 Lauren R. Goodman (NE Bar No. 24645)
                                 MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                 First National Tower, Suite 3700
                                 1601 Dodge Street
                                 Omaha, Nebraska 68102
                                 Telephone:     (402) 341-3070
                                 Facsimile:     (402) 341-0216
                                 Email:         jniemeier@mcgrathnorth.com
                                                meversden@mcgrathnorth.com
                                                lgoodman@mcgrathnorth.com
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                 Travis M. Bayer (pro hac vice pending)
                                 Jamie Netznik (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         james.sprayregen@kirkland.com
                                                patrick.nash@kirkland.com
                                                travis.bayer@kirkland.com
                                                jamie.netznik@kirkland.com
                                 - and -
                                 Steven Serajeddini (pro hac vice pending)
                                 Daniel Rudewicz (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 Email:        steven.serajeddini@kirkland.com
                                               daniel.rudewicz@kirkland.com

                                 Proposed Co-Counsel to the Debtors




                                               3
